

 
 
Exhibit 10.1



SECOND AMENDED AND RESTATED
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of October 10, 2013
 
Among
 
LEXMARK RECEIVABLES CORPORATION
 
as the Seller
 
and
 
GOTHAM FUNDING CORPORATION
 
as the Investor
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH
 
and
 
FIFTH THIRD BANK
 
as Banks
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH
 
as the Program Agent
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH
 
and
 
FIFTH THIRD BANK
 
as Investor Agents
 
and
 
LEXMARK INTERNATIONAL, INC.
 
as Collection Agent and an Originator
 


and
 
PERCEPTIVE SOFTWARE, LLC
 
as an Originator
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page

 PRELIMINARY STATEMENTS  1

 

 ARTICLE I DEFINITIONS  1

   SECTION 1.01  Certained Defined Terms  1    SECTION 1.02  Other Terms  28

 

 ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES  28

   SECTION 2.01  Purchase Facility  28    SECTION 2.02  Making Purchases  29  
 SECTION 2.03  Receivable Interest Computation  30    SECTION 2.04  Settlement
Procedures  31    SECTION 2.05  Fees  36    SECTION 2.06  Payments and
Computations, Etc.  36    SECTION 2.07  Dividing or Combining Receivable
Interests  36    SECTION 2.08  Increased Costs  37    SECTION 2.09  Additional
Yield on Receivable Interests Bearing a        Eurodollar Rate  38    SECTION
2.10  Taxes  38    SECTION 2.11  Security Interest  40    SECTION 2.12  Sharing
of Payments  40    SECTION 2.13  Repurchase Option  40

 

 ARTICLE III CONDITIONS OF PURCHASES  41

   SECTION 3.01  Conditions Precedent to Initial Purchase  41    SECTION 3.02
 Conditions Precedent to All Purchases and Reinvestments  42

 

 ARTICLE IV REPRESENTATIONS AND WARRANTIES  43

   SECTION 4.01  Representations and Warranties of the Seller  43    SECTION
4.02  Representations and Warranties of the  Collection Agent  46

 

 ARTICLE V COVENANTS  48

   SECTION 5.01  Covenants of the Seller  48    SECTION 5.02  Covenant of the
Seller and each Originator  54

 

 ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES  55

   SECTION 6.01  Designation of Collection Agent  55    SECTION 6.02  Duties of
Collection Agent  55    SECTION 6.03  Certain Rights of the Agents  57  
 SECTION 6.04  Rights and Remedies  58    SECTION 6.05  Further Actions
Evidencing Purchases  58    SECTION 6.06  Covenants of the Collection Agent and
each Originator  59    SECTION 6.07  Indemnities by the Collection Agent  59  
 SECTION 6.08  Cash Collateral Account  60

 
 
i

--------------------------------------------------------------------------------

 
 

 ARTICLE VII EVENTS OF TERMINATION  60

   SECTION 7.01  Events of Termination  60

 

 ARTICLE VIII THE PROGRAM AGENT  64

   SECTION 8.01  Authorization and Action  64    SECTION 8.02  Program Agent's
Reliance, Etc.  65    SECTION 8.03  BTMU and Affiliates  65    SECTION 8.04
 Indemnification of Program Agent  65    SECTION 8.05  Delegation of Duties  66
   SECTION 8.06  Action or Inaction by Program Agent  66    SECTION 8.07  Notice
of Events of Termination  66    SECTION 8.08  Non-Reliance on Program Agent and
Other Parties  66    SECTION 8.09  Successor Program Agent  67    SECTION 8.10
 Reports and Notices  67

 

 ARTICLE IX THE INVESTOR AGENTS  67

   SECTION 9.01  Authorization and Action  67    SECTION 9.02  Investor Agent's
Reliance, Etc.  68    SECTION 9.03  Investor Agent and Affiliates  68    SECTION
9.04  Indemnification of Investor Agents  68    SECTION 9.05  Delegation of
Duties  69    SECTION 9.06  Action or Inaction by Investor Agent  69    SECTION
9.07  Notice of Events of Termination  69    SECTION 9.08  Non-Reliance on
Investor Agent and Other Parties  69    SECTION 9.09  Successor Investor Agent
 70    SECTION 9.10  Reliance on Investor Agent  70

 

 ARTICLE X INDEMNIFICATION  70

   SECTION 10.01     Indemnities by the Seller  70

 

 ARTICLE XI MISCELLANEOUS  72

   SECTION 11.01  Amendments, Etc.  72    SECTION 11.02  Notices, Etc.  73  
 SECTION 11.03  Assignability  73    SECTION 11.04  Costs, Expenses and Taxes
 74    SECTION 11.05  No Proceedings  75    SECTION 11.06  Confidentiality  75  
 SECTION 11.07  GOVERNING LAW  76    SECTION 11.08  Execution in Counterparts
 76    SECTION 11.09  Survival of Termination  77    SECTION 11.10  Consent to
Jurisdiction  77    SECTION 11.11  WAIVER OF JURY TRIAL  77    SECTION 11.12
 Amendment and Restatement of Original Agreement  77

 
 
ii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
 
SCHEDULE I
-
Lock-Box Banks

 
SCHEDULE II
-
Credit and Collection Policy

 
SCHEDULE III
-
Special Concentration Obligors; Special Concentration Excess Amounts



ANNEXES
 
 
ANNEX A-1
-
Form of Monthly Report

 
ANNEX A-2
-
Form of Weekly Report

 
ANNEX A-3
-
Form of Daily Report

 
ANNEX B
-
Assignment and Acceptance

 
ANNEX C
-
Form of Funds Transfer Letter






 
iii

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of October 10, 2013
 
LEXMARK RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”), GOTHAM
FUNDING CORPORATION, a Delaware corporation, as an Investor (as defined herein),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Bank (as defined
herein) and an Investor Agent (as defined herein), FIFTH THIRD BANK, as a Bank
and an Investor Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as program agent (the “Program Agent”) for the Investors and the Banks, LEXMARK
INTERNATIONAL, INC., a Delaware corporation, as Collection Agent and an
Originator (as defined herein) and PERCEPTIVE SOFTWARE, LLC, a Delaware limited
liability company, as an Originator, agree as follows:
 
PRELIMINARY STATEMENTS.
 
(1)           Seller has acquired, and may continue to acquire, Receivables (as
hereinafter defined) from the Originators, either by purchase or (in the case of
Lexmark International) by contribution to the capital of the Seller, as
determined from time to time by the Seller and the applicable Originator.  The
Seller is prepared to sell undivided fractional ownership interests (referred to
herein as “Receivable Interests”) in the Receivables.
 
(2)           The Seller, Lexmark International, Gotham, BTMU and Fifth Third
(as such terms are hereinafter defined) are parties to an Amended and Restated
Receivables Purchase Agreement dated as of October 8, 2004, as heretofore
amended (as so amended, the “Original Agreement”), pursuant to which, on the
terms and subject to the conditions set forth therein, Gotham may, in its sole
discretion, purchase Receivable Interests and BTMU and Fifth Third are each
prepared to purchase such Receivable Interests.
 
(3)           The parties hereto wish to amend and restate the Original
Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree that the Original Agreement shall be
amended and restated in its entirety as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01           Certain Defined Terms.   As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Additional Group” means each Eligible Investor, its Eligible Related Banks and
its Investor Agent that becomes a party to this Agreement by entering into a
Group Assignment or, if there is no Investor with respect to a Group, each
Eligible Related Bank with respect to
 
 
 

--------------------------------------------------------------------------------

 
 
such Group and its Investor Agent, that becomes a party to this Agreement by
entering into a Group Assignment.
 
“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affected Person” has the meaning specified in Section 2.08(a).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.
 
“Agent” means any of the Program Agent or any Investor Agent and “Agents” means,
collectively, the Program Agent and the Investor Agents.
 
“Allocation Percentage” means, at any time, the sum of the Receivable Interest
percentages at such time, based on the information in the most recent Daily
Report.
 
“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum equal to the higher of:
 
(a) the rate of interest most recently announced by The Bank of Tokyo-Mitsubishi
UFJ, Ltd. in New York, New York as its Prime Rate; or
 
(b) the Federal Funds Rate most recently determined by BTMU, plus 1.00%.
 
The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by The Bank of Tokyo-Mitsubishi UFJ, Ltd. or BTMU in
connection with extensions of credit.
 
“Applicable Margin” means, at any time, a rate per annum equal to the sum of (x)
the rate appearing under the caption “Eurocurrency Spread” for the then
applicable “Pricing Level” in the definition of “Applicable Rate” set forth in
the Credit Facility plus (y) the rate appearing under the caption “Commitment
Fee Rate” for the then applicable “Pricing Level” in the definition of
“Applicable Rate” set forth in the Credit Facility plus (z) 0.25%.
 
“Approved Insurance Provider” means an Insurance Provider that (i) has been, and
continues to be, approved by the Program Agent and the Investor Agents in their
sole discretion, (ii) has a financial strength rating by (x) S&P of no less than
A- and (y) Moody’s of no less than A3, (iii) has not failed to pay as and when
due any amount due under any applicable
 
 
2

--------------------------------------------------------------------------------

 
 
Insurance Agreement issued by it; and (iv) is not subject to any bankruptcy, or
other liquidation, reorganization, insolvency, bankruptcy, receivership or
analogous proceeding, by or against it; provided that the Program Agent or any
Investor Agent may revoke any Approved Insurance Provider upon three Business
Days’ notice to the Seller (with a copy to each of the other Agents), whereupon
such Insurance Provider shall cease to be an Approved Insurance Provider.
 
“Asset Purchase Agreement” means in the case of any Bank which is a member of a
Group which includes an Investor, the secondary market agreement, asset purchase
agreement or other similar liquidity agreement entered into by such Bank for the
benefit of its respective Investor, to the extent relating to the sale or
transfer of interests in Receivable Interests, in each case as amended or
modified from time to time.
 
“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the Eurodollar Rate for such Fixed Period plus
(if such Receivable Interest is not held by Fifth Third) the Applicable Margin
at such time; provided, however, that in case of:
 
(a) any Fixed Period on or prior to the first day of which an Investor or Bank
shall have notified the Program Agent and each Investor Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Investor or Bank to fund such
Receivable Interest at the Assignee Rate set forth above (and such Investor or
Bank shall not have subsequently notified the Program Agent and each Investor
Agent that such circumstances no longer exist),
 
(b) other than with respect to a Fixed Period for the Fifth Third Group, any
Fixed Period of one to (and including) 29 days (it being understood and agreed
that this clause (b) shall not be applicable to a Fixed Period for which Yield
is to be computed by reference to the Eurodollar Rate that is intended to have a
one-month duration but due solely to LIBOR interest period convention the
duration thereof will be less than 30 days),
 
(c) other than with respect to any Group with respect to which there is no
Investor, any Fixed Period as to which the Program Agent and each Investor Agent
does not receive notice, by no later than 12:00 noon (New York City time) on the
third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by the Investor in its Group
through the issuance of commercial paper or
 
(d) any Fixed Period for a Receivable Interest the Capital of which allocated to
the Investors or the Banks is less than $500,000,
 
the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period; provided further that the Agents and the Seller may agree in writing
from time to time upon a different “Assignee Rate”.
 
 
3 

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” means (i) an assignment and acceptance agreement
entered into by a Bank, an Eligible Assignee, such Bank’s Investor Agent and the
Program Agent, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Annex B hereto or (ii) a Group
Assignment.
 
“Bank Commitment” of any Bank means, (a) with respect to Fifth Third,
$25,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among Fifth Third, another Bank, the Investor Agent for
Fifth Third and the Program Agent, (b) with respect to BTMU, $100,000,000 or
such amount as reduced or increased by any Assignment and Acceptance entered
into among BTMU, another Bank, the Investor Agent for BTMU and the Program Agent
or (c) with respect to a Bank (other than BTMU and Fifth Third) that has entered
into an Assignment and Acceptance, the amount set forth therein as such Bank’s
Bank Commitment, in each case as such amount may be reduced or increased by an
Assignment and Acceptance entered into among such Bank, an Eligible Assignee,
the Investor Agent for such Bank and the Program Agent, and as may be further
reduced (or terminated) pursuant to the next sentence.  Any reduction (or
termination) of the Purchase Limit pursuant to the terms of this Agreement shall
reduce ratably (or terminate) each Bank’s Bank Commitment; provided that if the
Investors (if any) and Banks in any Group (the “Departing Group”) shall
determine not to extend the Commitment Termination Date or shall approve an
extension of the Commitment Termination Date based on a reduced Investor
Purchase Limit and/or Bank Commitment, as applicable, for their Group, then, if
the Investors (if any) and the Banks in the other Groups shall nonetheless
determine to extend the Commitment Termination Date, effective from such
Commitment Termination Date, the Bank Commitment of each Bank in the Departing
Group shall be terminated or reduced (ratably, or as otherwise mutually agreed
by such Banks).  Upon such termination or reduction, the Banks in the other
Groups shall have the option of increasing their Bank Commitment by up to the
full amount of such termination or reduction (the “Bank Commitment Increase
Option”).  If, within 30 days of notice from the Departing Group that the
Departing Group intends to reduce or terminate its Bank Commitment, the Banks in
the other Groups choose not to exercise the Bank Commitment Increase Option in
full, the Seller shall be permitted to bring in other financial institutions as
Banks and Investors hereunder under the terms herein for the remaining Bank
Commitment amount.
 
“Bank Commitment Increase Option” has the meaning specified within the
definition of “Bank Commitment” in this Section 1.01.
 
“Banks” means BTMU, Fifth Third and each Eligible Assignee that shall become a
party to this Agreement pursuant to Section 11.03.
 
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, a Japanese
banking corporation acting through its New York Branch.
 
“BTMU Group” means Gotham, its Investor Agent and its Related Banks.
 
“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City, and (ii) if this definition of “Business Day” is
utilized in connection with the Eurodollar Rate, dealings are carried out in the
London interbank market.
 
 
4 

--------------------------------------------------------------------------------

 
 
“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by an Investor
or a Bank pursuant to this Agreement, or such amount divided or combined in
accordance with Section 2.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to Section 2.04(d);
provided that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.
 
“Cash Collateral Account” has the meaning specified in Section 6.08.
 
“Cash Collateral Agreement” has the meaning specified in Section 6.08.
 
“Cash Collateral Bank” has the meaning specified in Section 6.08.
 
“Cash Control Triggering Event” means the occurrence of any of the following:
(i) (A) the Program Agent shall send a notice of an Event of Termination or (B)
an Event of Termination under Section 7.01(g) shall occur, (ii) an Incipient
Event of Termination shall occur pursuant to Section 7.01(c), (iii) there shall
occur (in the Program Agent’s and each Investor Agent’s reasonable judgment) a
material adverse change in collectibility of more than 20% of the Receivables in
the Receivables Pool or (iv) a Level II Downgrade Event shall occur.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.
 
“Collection Agent Default” means the occurrence of an Event of Termination
described in Sections 7.01(a), 7.01(c), 7.01(e) or 7.01(g), in each case with
respect to the Collection Agent.
 
“Collection Agent Fee” has the meaning specified in Section 2.05(a).
 
“Collection Delay Period” means 10 days.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.
 
“Commitment Termination Date” means the earliest of (a) October 9, 2014, unless,
prior to such date (or the date so extended pursuant to this clause), upon the
Seller’s request, made not more than 90 nor less than 45 days prior to the then
Commitment Termination Date, each Investor and, with respect to each such
Investor, one or more of its Related Banks which, immediately after giving
effect to such extension would have Bank Commitments in an aggregate amount
equal to such Investor’s Investor Purchase Limit to be in effect immediately
after giving effect to such extension, shall in their sole discretion consent
and if there is no Investor with respect to any Group, each Bank within such
Group, which consent shall be given
 
 
5 

--------------------------------------------------------------------------------

 
 
not more than 30 days prior to the then Commitment Termination Date, to the
extension of the Commitment Termination Date to the date occurring not more than
364 days after the then Commitment Termination Date; provided, however, that any
failure of any Investor or Bank to respond to the Seller’s request for such
extension shall be deemed a denial of such request by such Bank, (b) the
Facility Termination Date (provided that if the Facility Termination Date shall
occur solely under clause (d) of such defined term, the Commitment Termination
Date shall occur only with respect to the Investor and Banks for which such
Facility Termination Date occurred under clause (d)), (c) the date determined
pursuant to Section 7.01, and (d) the date the Purchase Limit reduces to zero
pursuant to Section 2.01(b).
 
“Concentration Limit” at any time means (x) for any Group A Obligor, 20%,
(y) for any Group B Obligor, 10%, and (z) for any Group C Obligor 5%, or such
other higher percentage (“Special Concentration Limit”) for such Obligor
designated by the Program Agent and each Investor Agent in a writing delivered
to the Seller (with a copy to each of the other Agents); provided that in the
case of an Obligor with any Affiliated Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliated Obligor are one Obligor;
provided further that the Program Agent or any Investor Agent may reduce or
cancel any Special Concentration Limit upon three Business Days’ notice to the
Seller (with a copy to each of the other Agents).
 
“Contract” means an agreement between an Originator and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Program Agent,
pursuant to or under which such Obligor shall be obligated to pay for
merchandise, insurance or services from time to time.
 
“CP Fixed Period Date” means, for any Receivable Interest, the date of purchase
of such Receivable Interest and thereafter the last day of each calendar month
(or, if such day is not a Business Day, the immediately succeeding Business Day)
or any other day as shall have been agreed to in writing by the Program Agent,
the Investor Agents and the Seller prior to the first day of the preceding Fixed
Period for such Receivable Interest or, if there is no preceding Fixed Period,
prior to the first day of such Fixed Period.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller and the Originators in effect on the date
of this Agreement and described in Schedule II hereto, as modified in compliance
with this Agreement.
 
“Credit Facility” means the Credit Agreement, dated as of January 18, 2012, by
and among Lexmark International as borrower, the lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Syndication Agent,
and SunTrust Bank and BTMU, as Co-Documentation Agents, as amended, restated,
modified or supplemented from time to time, and all agreements, documents and
instruments executed in connection therewith together with any replacement
facility or refinancing thereof entered into by Lexmark International.
 
“Cure Period” means the period beginning on and including a Pool Non-compliance
Date and ending on but excluding the earlier of (a) the first date thereafter on
which
 
 
6 

--------------------------------------------------------------------------------

 
 
the Net Receivables Pool Balance equals or exceeds the Required Net Receivables
Pool Balance and (b) the Business Day following the delivery of the next Daily
Report.
 
“Daily Report” means a report in substantially the form of Annex A-3 hereto and
containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(iii) following the occurrence of a Level II Downgrade Event.
 
“Days Sales Outstanding” means, on any date, an amount equal to
 
[OBPR x 91] + CDP
     S
 
where:
 
 
OBPR
=
the aggregate Outstanding Balance of all Receivables at the end of the most
recently ended month.

 
 
S
=
the aggregate Outstanding Balance (in each case at the time of creation) of all
Receivables created during the most recently ended three month period.

 
 
CDP
=
the Collection Delay Period.

 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business consistent with past practices), (iv) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, and (v) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (iv) above.
 
“Debt Rating” for any Person, means the rating by S&P or Moody’s of such
Person’s long-term public senior unsecured non-credit-enhanced debt.
 
“Default Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the sum of the aggregate
Outstanding Balances of all Originator Receivables that were Defaulted
Receivables as of the last day of each of the three most recently ended calendar
months (including the calendar month then ending), or that would have been
Defaulted Receivables as of the last day of the applicable month had they not
been written off the books of the applicable Originator or the Seller during the
applicable month, by (ii) the sum of the aggregate Outstanding Balances of all
Originator Receivables as of the last day of each of the three most recently
ended calendar months (including the calendar month then ending).
 
 
7

--------------------------------------------------------------------------------

 
 
“Defaulted Receivable” means an Originator Receivable:
 
(a) as to which any payment, or part thereof, remains unpaid for 91 or more days
from the original due date for such payment;
 
(b) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or
 
(c) which, consistent with the Credit and Collection Policy, would be written
off the applicable Originator’s or the Seller’s books as uncollectible.
 
“Deferred Purchase Price” has the meaning specified in the Originator Purchase
Agreement.
 
“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
the last day of each calendar month by dividing (i) the aggregate Outstanding
Balances of all Originator Receivables that were Delinquent Receivables as of
the last day of each of the three most recently ended calendar months (including
the calendar month then ending) by (ii) the aggregate Outstanding Balances of
all Originator Receivables as of the last day of each of the three most recently
ended calendar months (including the calendar month then ending).
 
“Delinquent Receivable” means an Originator Receivable that is not a Defaulted
Receivable and:
 
(a) as to which any payment, or part thereof, remains unpaid for 31 or more days
from the original due date for such payment; or
 
(b) which, consistent with the Credit and Collection Policy, would be classified
as delinquent by the applicable Originator or the Seller.
 
“Departing Group” has the meaning specified within the definition of “Bank
Commitment” in this Section 1.01.
 
“Deposit Date” means each day on which any Collections are deposited in any of
the Lock-Box Accounts or on which the Collection Agent shall receive Collections
of Pool Receivables.
 
“Designated Obligor” means, at any time, each Obligor; provided, however, that
with respect to any Group C Obligor, if the Program Agent or any Investor Agent
has determined to de-designate such Designated Obligor for bona fide
credit-related reasons, such Group C Obligor shall cease to be a Designated
Obligor upon three Business Days’ notice by such Agent to the Seller and the
other Agents.
 
“Diluted Receivable” means that portion (and only that portion) of any
Originator Receivable which is either (a) reduced or canceled as a result of
(i) any defective, rejected or returned merchandise or services or any failure
by the applicable Originator to deliver any merchandise or provide any services
or otherwise to perform under the underlying Contract or
 
 
8 

--------------------------------------------------------------------------------

 
 
invoice, (ii) any change in the terms of or cancellation of, a Contract or
invoice or any cash discount, discount for quick payment or other adjustment by
the applicable Originator which reduces the amount payable by the Obligor on the
related Originator Receivable (except any such change or cancellation resulting
from or relating to the financial inability to pay or insolvency of the Obligor
of such Originator Receivable) or (iii) any set-off by an Obligor in respect of
any claim by such Obligor as to amounts owed by it on the related Originator
Receivable (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (b) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof); provided that Diluted Receivables (i) are calculated assuming
that all chargebacks are resolved in the Obligor’s favor and (ii) do not include
contractual adjustments (including any adjustments resulting from special bid
marketing programs of the applicable Originator related to such Originator
Receivable) to the amount payable by an Obligor that are eliminated from the
Originator Receivables balance sold to the Seller through a reduction in the
purchase price for the related Originator Receivable.
 
“Dilution Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate original Outstanding Balance of all Originator Receivables
created by the Originators during the three most recently ended calendar months
by (ii) the Outstanding Balance of Originator Receivables (other than Defaulted
Receivables) as at the last day of the most recently ended calendar month.
 
“Dilution Percentage” means, as of any date, the product of (a) the sum of (i)
the product of (x) 1.5, multiplied by (y) the average of the Dilution Ratios for
each of the twelve most recently ended calendar months, plus (ii) the Dilution
Volatility Ratio as at the last day of the most recently ended calendar month,
multiplied by (b) the Dilution Horizon Factor as of such date.
 
“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
aggregate amount of Originator Receivables which became Diluted Receivables
during such calendar month by (ii) the aggregate Outstanding Balance (in each
case, at the time of creation) of all Originator Receivables created during the
third calendar month immediately preceding such calendar month.
 
“Dilution Reserve” means, for any Receivable Interest on any date, (i) if no
Level I Downgrade Event shall have occurred and be continuing, an amount equal
to:
 
0.5 x ADR x NPRB
 
where:
 
 
ADR
=
the average Dilution Ratio for the twelve most recently ended months.

 
 
NRPB
=
the Net Receivables Pool Balance at the time of computation;

 
or (ii) if a Level I Downgrade Event shall have occurred and be continuing, an
amount equal to:
 
 
9 

--------------------------------------------------------------------------------

 
 
DP x NRPB
 
where:
 
 
DP
=
the Dilution Percentage for such Receivable Interest on such date.

 
 
NRPB
=
the Net Receivables Pool Balance at the time of computation.

 
“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (a) the highest of the Dilution Ratios
calculated for each of the twelve most recently ended calendar months minus the
average of the Dilution Ratios for each of the twelve most recently ended
calendar months, and (b) a ratio calculated by dividing the highest of the
Dilution Ratios calculated for each of the twelve most recently ended calendar
months by the average of the Dilution Ratios for each of the twelve most
recently ended calendar months.
 
“E-Mail Report” has the meaning specified in Section 6.02(g).
 
“Eligible Assignee” means, with respect to any Group, (i) the Investor Agent for
such Group or any of its Affiliates, (ii) any Person managed by such Investor
Agent or any of its Affiliates or (iii) any financial or other institution
acceptable to such Investor Agent.
 
“Eligible Investor” means a receivables investment company which (i) in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables, (ii) has a short-term debt
rating of at least A1 from S&P and P1 from Moody’s, (iii) has an office in the
United States and (iv) is approved by the Seller, such approval not to be
unreasonably withheld or delayed.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(a) the Obligor of which is a United States resident (and shall include without
limitation, Government Obligors, state and local governments of jurisdictions
located in the United States, or any agency or subdivision thereof) and is not
an Affiliate of any of the parties hereto;
 
(b) the Obligor of which, at the later of the date of this Agreement and the
date such Receivable is created, is a Designated Obligor;
 
(c) which is not a Defaulted Receivable and the Obligor of which is not the
Obligor of any Defaulted Receivables which in the aggregate constitute 25% or
more of the aggregate Outstanding Balance of all Receivables of such Obligor;
 
(d) which, according to the Contract related thereto, is required to be paid in
full within 90 days of the original billing date therefor;
 
 
10 

--------------------------------------------------------------------------------

 
 
(e) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;
 
(f) which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions governing the perfection of the interest created by a
Receivable Interest;
 
(g) which is denominated and payable only in United States dollars in the United
States;
 
(h) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);
 
(i) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the applicable Originator, the
Collection Agent (other than a Collection Agent designated by the Program Agent
pursuant to Section 6.01 hereof) or the Obligor is in violation of any such law,
rule or regulation in any material respect;
 
(j) Intentionally omitted;
 
(k) which was generated in the ordinary course of the applicable Originator’s
business;
 
(l) which has not been extended, rewritten or otherwise modified from the
original terms thereof (except as permitted by Section 6.02(c);
 
(m) the transfer, sale or assignment of which does not contravene any applicable
law, rule or regulation;
 
(n) which satisfies all applicable requirements of the Credit and Collection
Policy; and
 
(o) as to which, at or prior to the later of the date of this Agreement and the
date such Receivable is created, an Investor Agent has not notified the Seller
that such Receivable (or class of Receivables) is no longer acceptable for
 
 
11 

--------------------------------------------------------------------------------

 
 
purchase hereunder by any Investor or any Bank for which such Investor Agent is
acting as Investor Agent for bona fide credit-related reasons.
 
“Eligible Related Bank” means a commercial bank which (i) has combined capital
and surplus of at least $250,000,000, (ii) has an office in the United States
and (iii) is approved by the Seller, such approval not to be unreasonably
withheld or delayed.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Seller, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Seller or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Seller or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Seller or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Seller or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Seller or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Rate” means, for any Fixed Period, (a) with respect to the BTMU
Group, an interest rate per annum determined by the Investor Agent for the BTMU
Group (which determination shall be conclusive absent manifest error) equal to
the British Bankers Association LIBOR Rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, in either case, providing rate
quotations comparable to those currently provided on such page of such service,
as selected by the Investor Agent for the BTMU Group for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) at or about 11:00 A.M. (London Time) two Business Days before
the first day of such Fixed Period in an amount substantially equal to the
Capital associated with such Fixed Period on such first day and for a period
equal to such Fixed Period, (b) with respect to the Fifth Third Group, a
fluctuating interest rate per annum (which shall be determined on each day
during such Fixed Period) equal to the
 
 
 12

--------------------------------------------------------------------------------

 
 
one-month Eurodollar Rate for U.S. dollar deposits as reported on Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 A.M. (London time) on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Investor Agent of such
Group from another recognized source for interbank quotation), in each case,
changing when and as such rate changes and calculated as and when such rate
changes for purposes of calculating Yield for such day during such Fixed Period,
as applicable, and (c) with respect to any other Group, such rate as shall be
agreed to in writing by the Seller, the Program Agent and the Investor Agent
with respect to such Group.
 
“Eurodollar Rate Reserve Percentage” of any Investor or Bank for any Fixed
Period in respect of which Yield is computed by reference to the Eurodollar Rate
means the reserve percentage applicable two Business Days before the first day
of such Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Fixed Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Investor or Bank with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Fixed
Period.
 
“Event of Termination” has the meaning specified in Section 7.01.
 
“Excluded Receivable Account Debtor” means each Person listed in a side letter
among the Seller, the Collection Agent, the Program Agent and each Investor
Agent, as such side letter may be amended from time to time (but in no event
more than two times in any twelve-month period) at the request of the Seller and
the Collection Agent and with the consent of the Program Agent and each Investor
Agent in their sole discretion.
 
“Excluded Receivables” means the indebtedness of (i) an Excluded Receivable
Account Debtor, (ii) any Obligor located outside of the fifty states of the
United States and the District of Columbia, but solely to the extent such
indebtedness arises from goods having a final destination or services rendered
exclusively outside of the fifty states of the United States and the District of
Columbia, and (iii) any Obligor of the managed print services business of an
Originator, resulting from a capital lease or other lease of merchandise, any
services or insurance in connection with, or otherwise related to, a capital
lease or other lease, in each case resulting from the provision or sale of
merchandise, insurance or services by an Originator under a Contract.
 
“Facility Termination Date” means, unless extended, the earliest of (a) October
9, 2014 or (b) the date determined pursuant to Section 7.01 or (c) the date the
Purchase Limit reduces to zero pursuant to Section 2.01(b) or (d) the date the
Asset Purchase Agreement of any Bank expires without being renewed (provided
that under this clause (d), the Facility Termination Date shall occur solely
with respect to the Investors and Banks in such Bank’s Group).
 
 
13 

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by BTMU
from three federal funds brokers of recognized standing selected by it.
 
“Fee Agreements” has the meaning specified in Section 2.05(b).
 
“Fees” has the meaning specified in Section 2.05(b).
 
“Fifth Third” means Fifth Third Bank.
 
“Fifth Third Group” means Fifth Third, its Investor Agent and each other Related
Bank in such Group.
 
“Fixed Period” means, with respect to any Receivable Interest:
 
(a)  in the case of any Fixed Period in respect of which Yield is computed by
reference to the Investor Rate, each successive period commencing on each CP
Fixed Period Date for such Receivable Interest and ending on the next succeeding
CP Fixed Period Date for such Receivable Interest; and
 
(b)  in the case of any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate (other than a Receivable Interest held by Fifth
Third), each successive period of from one to and including 29 days, or a period
of one, two or three months, as the Seller shall select and the Investor Agent
for the relevant Investor or Bank may approve on notice by the Seller received
by such Investor Agent (including notice by telephone, confirmed in writing) not
later than 11:00 A.M. (New York City time) on (A) the day which occurs three
Business Days before the first day of such Fixed Period (in the case of Fixed
Periods in respect of which Yield is computed by reference to the Eurodollar
Rate) or (B) the first day of such Fixed Period (in the case of Fixed Periods in
respect of which Yield is computed by reference to the Alternate Base Rate),
each such Fixed Period for such Receivable Interest to commence on the last day
of the immediately preceding Fixed Period for such Receivable Interest (or, if
there is no such Fixed Period, on the date of purchase of such Receivable
Interest), except that if such Investor Agent shall not have received such
notice, or such Investor Agent and the Seller shall not have so mutually agreed,
before 11:00 A.M. (New York City time) on such day, such Fixed Period shall be
one day; and
 
(c)  in the case of any Fixed Period in respect of a Receivable Interest held by
Fifth Third each successive period consisting initially of the period
 
 
14 

--------------------------------------------------------------------------------

 
 
commencing on the date of purchase of such Receivable Interest and ending on the
last day of the calendar month in which such purchase occurred, and thereafter
each period commencing on the last day of a calendar month and ending on the
last day of the next calendar month;
 
provided, however, that:
 
(i)  any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, if Yield in respect of such Fixed Period is computed by
reference to the Eurodollar Rate (other than a Receivable Interest held by Fifth
Third), and such Fixed Period would otherwise end on a day which is not a
Business Day, and there is no subsequent Business Day in the same calendar month
as such day, such Fixed Period shall end on the next preceding Business Day);
 
(ii)  in the case of any Fixed Period of one day, (A) if such Fixed Period is
the initial Fixed Period for a Receivable Interest, such Fixed Period shall be
the day of the purchase of such Receivable Interest; (B) any subsequently
occurring Fixed Period which is one day shall, if the immediately preceding
Fixed Period is more than one day, be the last day of such immediately preceding
Fixed Period and, if the immediately preceding Fixed Period is one day, be the
day next following such immediately preceding Fixed Period; and (C) if such
Fixed Period occurs on a day immediately preceding a day which is not a Business
Day, such Fixed Period shall be extended to the next succeeding Business Day;
and
 
(iii)  in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Program Agent with the consent of the Investor Agents (or, if such
Termination Date occurs solely as a result of the occurrence of a Facility
Termination Date under clause (d) of the defined term Facility Termination Date
for less than all the Groups, as shall be selected by the Investor Agent for the
Investor and Banks for which such Facility Termination Date under clause (d) is
applicable) or, in the absence of any such selection, each period of thirty days
from the last day of the immediately preceding Fixed Period.
 
“Funds Transfer Letter” means a letter in substantially the form of Annex C
hereto executed and delivered by the Seller to the Program Agent and the
Investor Agents, as the same may be amended or restated in accordance with the
terms thereof.
 
 
15 

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Gotham” means Gotham Funding Corporation, a Delaware corporation and any
successor or assign of Gotham which in the ordinary course of its business
issues commercial paper or other securities.
 
“Government Obligor” means an Obligor which is the federal government of the
United States of America or a subdivision or agency thereof.
 
“Group” means (a) the BTMU Group, (b) the Fifth Third Group and (c) each other
Investor and its Related Banks, or, if there is no Investor in a Group, each
Related Bank with respect to such Group, and in either case, the Investor Agent
for such Investors and/or Related Banks.
 
“Group Assignment” means an assignment and acceptance agreement entered into by
an Investor (if any), its Related Banks, its Investor Agent, an Eligible
Investor (if any), its Eligible Related Banks, its Investor Agent and the
Program Agent, pursuant to which such Eligible Investor (if any), Eligible
Related Banks and Investor Agent may become parties to this Agreement, in form
and substance satisfactory to the parties thereto and the Seller.
 
“Group A Obligor” means any Obligor whose (or if such Obligor is a subsidiary of
another Person, whose ultimate parent’s) unsecured short-term senior
non-credit-enhanced debt, is rated no lower than A-1 by S&P and P-1 by Moody’s,
if such rating exists, or if such Obligor’s unsecured short-term senior
non-credit-enhanced debt is not rated by either S&P or Moody’s, such Obligor’s
Debt Rating, if such rating exists, is no lower than A by S&P and A2 by Moody’s;
provided, that if none of the foregoing ratings exist, such Obligor shall not be
a “Group A Obligor”.
 
“Group B Obligor” means any Obligor (i) which is not a Group A Obligor and
(ii) whose (or if such Obligor is a subsidiary of another Person, whose ultimate
parent’s) unsecured short-term senior non-credit-enhanced debt is rated no lower
than A-3 by S&P and P-3 by Moody’s, if such rating exists, or if such Obligor’s
unsecured short-term senior non-credit-enhanced debt is not rated by either S&P
or Moody’s, such Obligor’s Debt Rating is no lower than BBB- by S&P and Baa3 by
Moody’s; provided, that if none of the foregoing ratings exist, such Obligor
shall not be a “Group B Obligor”.
 
“Group C Obligor” means any Obligor which is not a Group A Obligor or a Group B
Obligor.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Party” has the meaning specified in Section 10.01.
 
“Insurance Agreement” means a credit insurance policy naming the Seller as the
insured that insures payment of Receivables (within certain credit limits) due
from certain specified Obligors.
 
 
16 

--------------------------------------------------------------------------------

 
 
“Insurance Provider” means, with respect to an Insurance Agreement, the
insurance company providing insurance thereunder.
 
“Insured Obligor” means each Obligor whose Receivables are insured pursuant to
an Insurance Agreement.
 
“Insured Receivable” means a Receivable due from an Insured Obligor.
 
“Insured Receivable Default” means, with respect to an Insured Receivable, an
event (such as non-payment of such Receivable or bankruptcy of the Obligor
thereon) which entitles the Seller to submit a claim for loss under the
Insurance Agreement.
 
“Investor” means Gotham or an Eligible Investor that shall become a party to
this Agreement pursuant to Section 11.03 and all other owners by assignment or
otherwise of a Receivable Interest originally purchased by Gotham or such
Eligible Investor and, to the extent of the undivided interests so purchased,
shall include any participants.
 
“Investor Agent” means (a) with respect to the BTMU Group, BTMU,  (b) with
respect to the Fifth Third Group, Fifth Third, and (c) with respect to any other
Group, the Investor Agent named in the related Group Assignment or, in each
case, any successor investor agent designated by the Investors, if any, and
Related Banks within a Group.
 
“Investor Agent’s Account” means (a) with respect to Gotham and its Related
Banks, the special account (account number 310035147) of their Investor Agent
maintained at the office of BTMU at 1251 Avenue of the Americas, New York, New
York, or such other account as such Investor Agent shall designate in writing to
the Seller, the Collection Agent and the Program Agent, and (b) with respect to
any other Investor and its Related Banks, the special account of their Investor
Agent maintained at the office of their Investor Agent identified in the related
Group Assignment, or such other account as such Investor Agent shall designate
in writing to the Seller, the Collection Agent and the Program Agent.
 
“Investor Purchase Limit” means (a) with respect to the Group which contains
Gotham and its Related Banks, $100,000,000, as such amount may be reduced or
increased pursuant to any Group Assignment entered into by such Group and
(b) with respect to any Additional Group, the amount set forth in the Group
Assignment pursuant to which such Group became party to this Agreement, as such
amount may be reduced or increased pursuant to any further Group Assignment
entered into by such Group.  Any reduction (or termination) of the Purchase
Limit pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Group’s Investor Purchase Limit; provided, that if any Departing
Group shall determine not to extend the Commitment Termination Date or shall
approve an extension of the Commitment Termination Date based on a reduced
Investor Purchase Limit for their Group, then, if the Investors and Banks in the
other Groups shall nonetheless determine to extend the Commitment Termination
Date, effective from such Commitment Termination Date, the Investor Purchase
Limit of the Departing Group shall be so terminated or reduced.  Upon such
termination or reduction, the Banks in the other Groups shall have the option of
increasing their Investor Purchase Limit by up to the full amount of such
termination or reduction (the “Investor Purchase Limit Increase Option”).  If,
within 30 days of notice from the Departing Group that the
 
 
17 

--------------------------------------------------------------------------------

 
 
Departing Group intends to reduce or terminate its Investor Purchase Limit, the
Banks in the other Groups choose not to exercise the Investor Purchase Limit
Increase Option in full, the Seller shall be permitted to bring in other
financial institutions as Banks and Investors hereunder under the terms herein
for the remaining Investor Purchase Limit amount.
 
“Investor Purchase Limit Increase Option” has the meaning specified within the
definition of “Investor Purchase Limit” in this Section 1.01.
 
“Investor Rate” means for any Fixed Period for any Receivable Interest:
 
(a) with respect to any Investor other than Gotham, the rate set forth in the
related Group Assignment as such Investor’s “Investor Rate”;
 
(b) with respect to Gotham, the per annum rate equivalent to the weighted
average of the per annum rates paid or payable by Gotham from time to time as
interest or otherwise (by means of interest rate hedges or otherwise) in respect
of the commercial paper issued by Gotham to fund or maintain the Receivable
Interest during the related Fixed Period, as determined by Gotham and reported
to the Seller and Investor Agent, which rates shall reflect and give effect to
the commissions of placement agents and dealers in respect of such commercial
paper, to the extent such commissions are allocated, in whole or in part, to
such commercial paper by Gotham; provided, however, that if any component of
such rate is a discount rate, in calculating the Investor Rate with respect to
Gotham, shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.
 
“Level I Downgrade Event” means the Debt Rating of Lexmark International is
rated lower than BBB- by S&P or lower than Baa3 by Moody’s (and includes each
Level II Downgrade Event).
 
“Level II Downgrade Event” means the Debt Rating of Lexmark International is
rated lower than BB by S&P or lower than Ba2 by Moody’s.
 
“Lexmark International” means Lexmark International, Inc., a Delaware
corporation.
 
“LIBOR” means the London Interbank Offered Rate.
 
“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Fixed Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not satisfied, and (ii) each day which occurs on or after the
Termination Date for such Receivable Interest.
 
“Liquidation Fee” means, for (i) any Fixed Period for which Yield is computed by
reference to the Investor Rate and a reduction of Capital is made for any reason
in any amount on any day other than a Settlement Date or (ii) any Fixed Period
for which Yield is computed by reference to the Eurodollar Rate (other than a
Receivable Interest held by Fifth Third) and a reduction of Capital is made for
any reason on any day other than the last day of such Fixed Period, the amount,
if any, by which (A) the additional Yield (calculated without taking into
 
 
18 

--------------------------------------------------------------------------------

 
 
account any Liquidation Fee or any shortened duration of such Fixed Period
pursuant to clause (iii) of the proviso to the definition thereof) which would
have accrued from the date of such repayment to the last day of such Fixed
Period (or, in the case of clause (i) above, the maturity of the underlying
commercial paper tranches) on the reductions of Capital of the Receivable
Interest relating to such Fixed Period had such reductions remained as Capital,
exceeds (B) the income, if any, received by the Investors or the Banks which
hold such Receivable Interest from the investment of the proceeds of such
reductions of Capital.
 
“Liquidation Period” means the period commencing on the day following the last
day of the Revolving Period and ending on the later of the Facility Termination
Date and the date on which no Capital of or Yield on any Receivable Interest
shall be outstanding and all other amounts owed by the Seller to the Investors,
the Banks, the Investor Agents, the Program Agent and the Collection Agent shall
be paid in full.
 
“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank, in each case for the purpose of receiving
Collections.
 
“Lock-Box Agreement”  means an agreement among one or more of the Originators,
the Seller, the Program Agent and a Lock-Box Bank, in form and substance
satisfactory to the Program Agent.
 
“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.
 
“Loss Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate Outstanding Balance (in each case, at the time of creation) of
all Originator Receivables created by the Originators during the four most
recently ended calendar months by (ii) the Outstanding Balance of Originator
Receivables (other than Defaulted Receivables) as at the last day of the most
recently ended calendar month.
 
“Loss Percentage” means, as of any date, the greatest of (a) the product of (i)
two multiplied by (ii) the Loss Horizon Factor as of the last day of the most
recently ended calendar month multiplied by (iii) the highest of the Loss Ratios
for the twelve most recently ended calendar months, (b) four times the
Concentration Limit applicable to Group C Obligors and (c) 20%.
 
“Loss Ratio” means, as of any date, the average of the ratios (each expressed as
a percentage) for each of the three most recently ended calendar months computed
for each such month by dividing (a) the sum of the aggregate Outstanding Balance
of Originator Receivables which were 91-120 days past due (or otherwise would
have been classified during such month as Defaulted Receivables in accordance
with clauses (b) or (c) of the definition of “Defaulted Receivables”) as at the
last day of such month plus (without duplication) write-offs (which are less
than 91 days past due) during such month, by (b) the aggregate Outstanding
Balance (in each case, at the time of creation) of Originator Receivables
created during the fourth preceding month.
 
 
19

--------------------------------------------------------------------------------

 
 
“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balances (as of the last day of each of the three most recently
ended calendar months (including the calendar month then ending)) of all
Originator Receivables written off by the applicable Originator or the
Seller, or which should have been written off by the applicable Originator or
the Seller in accordance with the Credit and Collection Policy, during each such
calendar month by (ii) the aggregate amount of Collections of Originator
Receivables actually received during such three calendar month period.
 
“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to
 
LP x NRPB
 
where:
 
 
LP
=
the Loss Percentage for such Receivable Interest on such date.

 
 
NRPB
=
the Net Receivables Pool Balance calculated at the close of business of the
Collection Agent on such date.

 
“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(i).
 
“Multiemployer Plan” means a Multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (i) the
aggregate amount by which the Outstanding Balance of Eligible Receivables of
each Obligor (other than any Special Concentration Obligor) then in the
Receivables Pool exceeds the product of (A) the Concentration Limit for such
Obligor, as applicable, multiplied by (B) the Outstanding Balance of the
Eligible Receivables then in the Receivables Pool, (ii) the aggregate amount by
which the Outstanding Balance of Eligible Receivables of each Special
Concentration Obligor then in the Receivables Pool exceeds the Special Insured
Concentration Limit for such Special Concentration Obligor; provided, that the
aggregate amount of Special Concentration Excess Amounts of all Special
Concentration Obligors then included in the Net Receivables Pool Balance shall
in no event exceed $25,000,000, (iii) the aggregate amount of Collections on
hand at such time for payment on account of any Eligible Receivables, the
Obligor of which has not been identified, (iv) the aggregate Outstanding Balance
of all Eligible Receivables in respect of which any credit memo issued by any
Originator or the Seller is outstanding at such time to the extent deemed
Collections have not been paid pursuant to Section 2.04(e) and (v) the aggregate
amount by which the Outstanding Balance of Eligible Receivables the Obligor of
which is a
 
 
20 

--------------------------------------------------------------------------------

 
 
Government Obligor exceeds three percent of the Outstanding Balance of Eligible
Receivables then in the Receivables Pool.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Original Agreement” has the meaning specified in the Preliminary Statements.
 
“Originator” means each of Lexmark International and Perceptive Software.
 
“Originator Purchase Agreement” means the Amended and Restated Purchase and
Contribution Agreement dated as of the date of this Agreement between the
Originators, as sellers, and the Seller, as purchaser, as the same may be
amended, modified or restated from time to time.
 
“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of merchandise, insurance or services by an Originator under a
Contract (other than Excluded Receivables), and includes the right to payment of
any interest or finance charges and other obligations of such Obligor with
respect thereto.
 
“Other Companies” means Lexmark International and all of its Subsidiaries except
the Seller.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Percentage” of any Bank means, (a) with respect to BTMU and Fifth Third, the
percentage set forth for such Bank on the signature page to this Agreement, or
such amount as reduced or increased by any Assignment and Acceptance entered
into with an Eligible Assignee, or (b) with respect to a Bank that has entered
into an Assignment and Acceptance, the amount set forth therein as such Bank’s
Percentage, or such amount as reduced or increased by an Assignment and
Acceptance entered into between such Bank and an Eligible Assignee.
 
“Perceptive Software” means Perceptive Software, LLC, a Delaware limited
liability company.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Seller or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 or ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 
21 

--------------------------------------------------------------------------------

 
 
“Pool Non-compliance Date” means any day on which the Net Receivables Pool
Balance as shown in the most recent Monthly Report (prior to a Level I Downgrade
Event), Weekly Report (following a Level I Downgrade Event but prior to a Level
II Downgrade Event) or Daily Report (following a Level II Downgrade Event) is
less than the Required Net Receivables Pool Balance.
 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Program Agent” has the meaning specified in the introductory paragraph hereof.
 
“Purchase Limit” means $125,000,000, as such amount may be reduced pursuant to
the immediately succeeding sentence or Section 2.01(b).  In the event that the
Facility Termination Date shall occur solely under clause (d) of such defined
term, then on such Facility Termination Date the Purchase Limit shall be reduced
by the aggregate Bank Commitments of the Banks in the Group for which such
Facility Termination Date has occurred (as such Bank Commitments were in effect
immediately prior to such Facility Termination Date), except that the Purchase
Limit may be increased by the additional Bank Commitments of Banks in the other
Groups and/or other financial institutions as provided under the definition of
“Bank Commitment.”  References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to Section
2.01(b), minus the then outstanding Capital of Receivable Interests under this
Agreement.
 
“Purchaser Collections” means, as of any Deposit Date, that portion of the
Collections deposited to the Lock-Box Accounts on such date or received by the
Collection Agent on such date equal to the product of (i) the Allocation
Percentage on such date times (ii) the aggregate amount of such Collections.
 
“Receivable” means any Originator Receivable which has been acquired by the
Seller from an Originator by purchase or by capital contribution pursuant to the
Originator Purchase Agreement.
 
“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (i) all then outstanding Pool Receivables arising prior to the time
of the most recent computation or recomputation of such undivided percentage
interest pursuant to Section 2.03, (ii) all Related Security with respect to
such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables.  Such undivided percentage interest shall be
computed as
 
C + YFR + LR + DR
NRPB
 
where:
 
 
C
=
the Capital of such Receivable Interest at the time of computation.

 
 
YFR
=
the Yield and Fee Reserve of such Receivable Interest at the time of
computation.

 
 
  22

--------------------------------------------------------------------------------

 
 
 
LR
=
the Loss Reserve of such Receivable Interest at the time of computation.

 
 
DR
=
the Dilution Reserve of such Receivable Interest at the time of computation.

 
 
NRPB
=
the Net Receivables Pool Balance at the time of computation.

 
Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.
 
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable in respect of which the Obligor is a Designated Obligor at such time
or was a Designated Obligor on the date of the initial creation of an interest
in such Receivable under this Agreement.
 
“Related Bank” means (a) with respect to Gotham, BTMU, each Bank which has
entered into an Assignment and Acceptance with BTMU to be a Bank with respect to
the BTMU Group, and each assignee (directly or indirectly) of any such Bank
which has entered into an Assignment and Acceptance to be a Bank with respect to
the BTMU Group, and (b) with respect to each other Investor, each Eligible
Related Bank identified in the Group Assignment pursuant to which such Investor
became a party to this Agreement or, if there is no Investor with respect to a
Group, each Eligible Related Bank identified in the Group Assignment pursuant to
which such Group became an Additional Group under this Agreement, and, in either
case, each Bank which has entered into an Assignment and Acceptance with each
such Eligible Related Bank to be a Bank with respect to such Eligible Related
Bank’s Group, and each assignee (directly or indirectly) of any such Bank which
has entered into an Assignment and Acceptance to be a Bank with respect to such
Eligible Related Bank’s Group.
 
“Related Security” means with respect to any Receivable
 
(a) all of the Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;
 
(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements filed against an Obligor describing any collateral securing such
Receivable;
 
(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and
 
(d) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
 
 
23 

--------------------------------------------------------------------------------

 
 
processing software and related property and rights) relating to such Receivable
and the related Obligor.
 
“Repurchase Date” has the meaning specified in Section 2.13.
 
“Required Net Receivables Pool Balance” means, as of any day, the sum of (i) the
aggregate Reserves for all Receivable Interests calculated as of such day, plus
(ii) the aggregate outstanding Capital for all Receivable Interests as of such
day. For purposes of such calculation, Capital shall be reduced by the aggregate
amount of funds then held in the Cash Collateral Account, and (to the extent
applicable) the Reserves shall be computed on such reduced Capital.
 
“Reserves” means, with respect to any Receivable Interest as of any day, the sum
of the Yield and Fee Reserve, the Loss Reserve and the Dilution Reserve for such
Receivable Interest as of such day.
 
“Responsible Financial Officer” means, for any Person, its chief financial
officer, controller, treasurer or assistant treasurer.
 
“Revolving Period” means the period beginning on the date of the initial
purchase hereunder and terminating at the close of business on the Business Day
immediately preceding the date on which the Termination Date shall have occurred
for all Receivable Interests.
 
“S&P” means Standard and Poor’s, a division of Mcgraw Hill Financial, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Seller” has the meaning specified in the introductory paragraph hereof.
 
“Seller Collections” means, with respect to any Deposit Date, that portion of
the Collections deposited to the Lock-Box Accounts on such date or received by
the Collection Agent on such date equal to the product of (i) 100% minus the
Allocation Percentage on such date times (ii) the aggregate amount of such
Collections.
 
“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.
 
“Settlement Date” for any Receivable Interest means the 15th day of each
calendar month, or, if such day is not a Business Day, the first Business Day
after such 15th day.
 
“Special Concentration Limit” has the meaning specified within the definition of
“Concentration Limit” in this Section 1.01.
 
“Special Concentration Insurance Agreement” means an Insurance Agreement under
which the Receivables of a Special Concentration Obligor are insured.
 
“Special Concentration Obligor” means any Insured Obligor (including each
Affiliated Obligor thereof) set forth on Schedule III hereto (which Schedule III
may be amended or modified from time to time at the request of the Seller and
with the written approval of the Program Agent and each Investor Agent in their
sole discretion).
 
 
24 

--------------------------------------------------------------------------------

 
 
“Special Concentration Excess Amount”  means, with respect to a Special
Concentration Obligor at any time, the least of (i) the principal credit limit
amount for such Special Concentration Obligor set forth in the applicable
Insurance Agreement, (ii) the amount set forth on Schedule III hereto with
respect to such Special Concentration Obligor (which Schedule III may be amended
or modified from time to time at the request of the Seller and with the written
approval of the Program Agent and each Investor Agent in their sole discretion),
(iii) the aggregate Loss Reserves for all Receivable Interests calculated as of
such time (solely for purposes of this clause (iii), the Loss Reserve for the
Receivable Interests shall be calculated using the amount set forth in clause
(c) of the definition of Loss Percentage as the “LP” amount for such
calculation) and (iv) in the event that a Special Concentration Limit is in
effect at such time for such Special Concentration Obligor, zero; provided that
the Program Agent or any Investor Agent may reduce or cancel any Special
Concentration Excess Amount upon three Business Days’ notice to the Seller (with
a copy to each of the other Agents).
 
“Special Indemnified Amounts” has the meaning specified in Section 6.07.
 
“Special Indemnified Party” has the meaning specified in Section 6.07.
 
“Special Insured Conditions” means, with respect to a Special Concentration
Obligor at any time, the following: (i) the Program Agent is listed as a loss
payee (in its capacity as Program Agent) with respect to such Special
Concentration Obligor under the applicable Insurance Agreement, (ii) no Other
Companies are listed as loss payee with respect to the Receivables of such
Special Concentration Obligor, (iii) the Insurance Provider under the applicable
Insurance Agreement is an Approved Insurance Provider and (iv) the applicable
Insurance Agreement is in full force and effect at such time.
 
“Special Insured Concentration Limit” means, with respect to a Special
Concentration Obligor at any time, so long as all of the Special Insured
Conditions with respect to such Special Concentration Obligor are satisfied at
such time, an amount equal to the sum of (a) the product of (x) the
Concentration Limit for such Special Concentration Obligor multiplied by (y) the
Outstanding Balance of the Eligible Receivables then in the Receivables Pool,
plus (b) the Special Concentration Excess Amount for such Special Concentration
Obligor.
 
“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller or an Originator, as the case may be, or one or more
Subsidiaries, or by the Seller or an Originator, as the case may be, and one or
more Subsidiaries.
 
“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (b) cash and cash equivalents
of the Seller plus (c) the outstanding principal amount of Purchaser Loans (as
such term is defined in the Originator Purchase Agreement), minus (ii) the sum
of (a) Capital plus (b) the Deferred Purchase Price.
 
“Taxes” has the meaning specified in Section 2.10.
 
 
25 

--------------------------------------------------------------------------------

 
 
“Termination Date” for any Receivable Interest means (i) in the case of a
Receivable Interest owned by an Investor, the earlier of (a) the Business Day
which the Seller or the Investor Agent for such Investor so designates by notice
to the other (with a copy to the Program Agent and the other Investor Agents) at
least one Business Day in advance for such Receivable Interest and (b) the
Facility Termination Date and (ii) in the case of a Receivable Interest owned by
a Bank, the earlier of (a) the Business Day which the Seller so designates by
notice to the Program Agent and the Investor Agents at least one Business Day in
advance for such Receivable Interest and (b) the Commitment Termination Date.
 
“Transaction Document” means any of this Agreement, the Originator Purchase
Agreement, the Lock-Box Agreement, the Cash Collateral Agreement, the Fee
Agreements and all amendments to any of the foregoing and all other agreements
and documents delivered and/or related hereto or thereto.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Week” means each calendar week beginning on Monday and ending on (and
including) the following Sunday.
 
“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(ii) following the occurrence of a Level I Downgrade Event.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield” means for each Receivable Interest for each Fixed Period:
 
(i)           for each day during such Fixed Period to the extent an Investor
will be funding its portion of such Receivable Interest through the issuance of
commercial paper or other promissory notes,
 
IR x C x ED + LF
 360
 
(ii)           for each day during such Fixed Period to the extent (x) an
Investor will not be funding its portion of such Receivable Interest through the
issuance of commercial paper or other promissory notes, or (y) a Bank will be
funding its portion of such Receivable Interest,
 
 
26 

--------------------------------------------------------------------------------

 
 
AR x C x ED + LF
   360
 
where:
 
 
AR
=
the Assignee Rate for such portion of such Receivable Interest

 
 
C
=
the Capital of such portion of such Receivable Interest during such Fixed Period

 
 
IR
=
the Investor Rate for such portion of such Receivable Interest for such Fixed
Period

 
 
ED
=
the actual number of days elapsed during such Fixed Period

 
 
LF
=
the Liquidation Fee, if any, for such portion of such Receivable Interest for
such Fixed Period

 
provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
 
“Yield and Fee Reserve” means, for any Receivable Interest on any date, an
amount equal to
 
(C x YFRP) + AUYF
 
where:
 
 
C
=
the Capital of such Receivable Interest at the close of business of the
Collection Agent on such date.

 
 
YFRP
=
the Yield and Fee Reserve Percentage on such date.

 
 
AUYF
=
accrued and unpaid Yield, Collection Agent Fee and Fees on such date, in each
case for such Receivable Interest.

 
“Yield and Fee Reserve Percentage” means, on any date, a percentage equal to
 
[(AER x 1.1) + AM + PF + CAF] x DSO
360
 
where:
 
 
AER
=
the one-month Adjusted Eurodollar Rate in effect on such date.

 
 
27 

--------------------------------------------------------------------------------

 
 
 
AM
=
the applicable spread or margin over the Eurodollar Rate used in the calculation
of the Assignee Rate in effect on such date.

 
 
PF
=
the Program Fee (as defined in the Fee Agreement), in effect on such date.

 
 
CAF
=
the percentage per annum used in the calculation of the Collection Agent Fee in
effect on such date.

 
 
DSO
=
the Days Sales Outstanding on such date.

 
SECTION 1.02 Other Terms.  (a)  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
(b)  All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
 
(c)  A reference to an “Article,” “Section” or “Subsection” without further
reference to a specific article or section number is a reference to the same
Article, Section or Subsection in which the reference appears, and this rule
shall also apply to paragraphs and other subdivisions.
 
(d)  A reference to a Subsection without further reference to a Section is a
reference to such Subsection as  contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions.
 
(e)  The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision.
 
(f)  The term “include” or “including” shall mean without limitation by reason
of enumeration.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE PURCHASES
 
SECTION 2.01  Purchase Facility.  (a)  On the terms and conditions hereinafter
set forth, each Investor may, in its sole discretion, ratably in accordance with
the Investor Purchase Limit of its Group, and, if and to the extent such
Investor does not make a purchase, the Related Banks for such Investor shall, or
if there is no Investor with respect to any Group, each Bank with respect to
such Group shall, in either case, ratably in accordance with their respective
Bank Commitments, purchase Receivable Interests from the Seller from time to
time during the period from the date hereof to the Facility Termination Date (in
the case of the Investors) and to the Commitment Termination Date (in the case
of the Banks).  Under no circumstances shall the Investors make any such
purchase, or the Banks be obligated to make any such purchase, if after giving
effect to such purchase the aggregate outstanding Capital of Receivable
Interests would exceed the Purchase Limit.
 
 
  28

--------------------------------------------------------------------------------

 
 
(b)  The Seller may at any time, upon at least five Business Days’ notice to the
Program Agent and the Investor Agents, terminate the facility provided for in
this Agreement in whole or, from time to time, reduce in part the unused portion
of the Purchase Limit; provided that each partial reduction shall be in the
amount of at least $1,000,000 or an integral multiple thereof.
 
(c)  Until the Program Agent (or any Investor Agent with respect to its
Investor) gives the Seller the notice provided in Section 3.02(c)(iii), the
Program Agent, on behalf of the Investors which own Receivable Interests, may
have the Collections attributable to such Receivable Interests automatically
reinvested pursuant to Section 2.04 in additional undivided percentage interests
in the Pool Receivables by making an appropriate readjustment of such Receivable
Interests.  The Program Agent, on behalf of the Banks which own Receivable
Interests, shall have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests.
 
SECTION 2.02 Making Purchases.  (a)   Each purchase by any of the Investors or
the Banks shall be made on at least one Business Day’s notice from the Seller to
the Program Agent and each Investor Agent.  Each such notice of a purchase shall
specify (i) the amount requested to be paid to the Seller (such amount, which
shall not be less than $1,000,000, being referred to herein as the initial
“Capital” of the Receivable Interest then being purchased), (ii) the allocation
of such amount among each of the Groups (which shall be proportional to the
Investor Purchase Limit of each Group), (iii) the date of such purchase (which
shall be a Business Day), and (iv) if such Receivable Interest is to be
purchased by a Group other than the Fifth Third Group and the Assignee Rate
based on the Eurodollar Rate is to apply to such Receivable Interest, the
duration of the initial Fixed Period for such Receivable Interest.  Each
Investor Agent shall promptly notify the Program Agent whether such Investor has
determined to make the requested purchase on the terms specified by the Seller.
 
The Program Agent shall promptly thereafter notify the Seller whether the
Investors have determined to make the requested purchase and, if so, whether all
of the terms specified by the Seller are acceptable to the Investors.
 
If any Investor with respect to any Group has determined not to make the entire
amount of a proposed purchase requested to be made by it, or if any Group does
not have an Investor, the Investor Agent for such Group shall promptly send
notice of the proposed purchase to all of the Related Banks with respect to such
Group concurrently by telecopier, telex or cable specifying the date of such
purchase, the aggregate amount of Capital of Receivable Interest being purchased
by such Related Banks (which amount shall be equal to the portion of the initial
Capital requested to be funded by such Investor, which such Investor determined
not to fund or, in the case of any Group which does not have an Investor, the
entire amount of initial Capital allocated to such Group), each such Related
Bank’s portion thereof (determined ratably in accordance with its respective
Bank Commitment), whether the Yield for the Fixed Period for such Receivable
Interest is calculated based on the Eurodollar Rate (which, in the case of any
Group other than the Fifth Third Group, may be selected only if such notice is
given at least three Business Days prior to the purchase date) or the Alternate
Base Rate, and the duration of
 
 
29 

--------------------------------------------------------------------------------

 
 
the Fixed Period for such Receivable Interest (which, in the case of any Group
other than the Fifth Third Group, shall be one day if the Seller has not
selected another period).
 
(b)  On the date of each such purchase of a Receivable Interest, the applicable
Investors and/or Banks, as the case may be, shall, upon satisfaction of the
applicable conditions set forth in this Article II and Article III, make
available to the Seller in same day funds at the account set forth in the Funds
Transfer Letter, an aggregate amount equal to the initial Capital of such
Receivable Interest; provided, however, if such purchase is being made by the
applicable Banks following the designation by the Investor Agent for an Investor
of a Termination Date for a Receivable Interest owned by such Investor pursuant
to clause (i)(a) of the definition of Termination Date and any Capital of such
Receivable Interest is outstanding on such date of purchase, the Seller hereby
directs the applicable Banks to pay the proceeds of such purchase (to the extent
of the outstanding Capital and accrued Yield on such Receivable Interest of such
Investor) to the relevant Investor Agent’s Account, for application to the
reduction of the outstanding Capital and accrued Yield on such Receivable
Interest of such Investor.
 
(c)  Effective on the date of each purchase pursuant to this Section 2.02 and
each reinvestment pursuant to Section 2.04, the Seller hereby sells and assigns
to the Program Agent, for the benefit of the parties making such purchase, an
undivided percentage ownership interest, to the extent of the Receivable
Interest then being purchased, in each Pool Receivable then existing and in the
Related Security and Collections with respect thereto.
 
(d)  Notwithstanding the foregoing, (i) no Investor shall make purchases under
this Section 2.02 at any time in an amount which would exceed the Investor
Purchase Limit of such Investor’s Group and (ii) a Bank shall not be obligated
to make purchases under this Section 2.02 at any time in an amount which would
exceed such Bank’s Bank Commitment less the sum of (A) the aggregate outstanding
and unpaid amount of any purchases made by such Bank under such Bank’s Asset
Purchase Agreement plus (B) such Bank’s ratable share of the aggregate
outstanding portion of Capital held by the Investor in such Bank’s Group
(whether or not any portion thereof has been assigned under an Asset Purchase
Agreement), after giving effect to reductions of the Capital held by the
Investor in such Bank’s Group to be made on the date of such purchase (whether
from the distribution of Collections or from the proceeds of purchases by such
Bank).  Each Bank’s obligation shall be several, such that the failure of any
Bank to make available to the Seller any funds in connection with any purchase
shall not relieve any other Bank of its obligation, if any, hereunder to make
funds available on the date of such purchase, but no Bank shall be responsible
for the failure of any other Bank to make funds available in connection with any
purchase.
 
SECTION 2.03  Receivable Interest Computation.  Each Receivable Interest shall
be initially computed on its date of purchase.  Thereafter until the Termination
Date for such Receivable Interest, such Receivable Interest shall be
automatically recomputed (or deemed to be recomputed) on each day other than a
Liquidation Day.  Any Receivable Interest, as computed (or deemed recomputed) as
of the day immediately preceding the Termination Date for such Receivable
Interest, shall thereafter remain constant; provided, however, that from and
after the date on which the Termination Date shall have occurred for all
Receivable Interests and until each Receivable Interest becomes zero in
accordance with the next sentence, each Receivable Interest shall be calculated
as the percentage equivalent of a fraction the numerator of
 
 
30 

--------------------------------------------------------------------------------

 
 
which is the percentage representing such Receivable Interest immediately prior
to such date and the denominator of which is the sum of the percentages
representing all Receivable Interests which were outstanding immediately prior
to such date.  Each Receivable Interest shall become zero when Capital thereof
and Yield thereon shall have been paid in full, and all Fees and other amounts
owed by the Seller hereunder to the Investors, the Banks, the Investor Agents or
the Program Agent are paid and the Collection Agent shall have received the
accrued Collection Agent Fee thereon.
 
SECTION 2.04  Settlement Procedures.  (a)  Collection of the Pool Receivables
shall be administered by a Collection Agent, in accordance with the terms of
Article VI of this Agreement.  The Seller shall provide to the Collection Agent
(if other than the Seller) on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day and
current computations of each Receivable Interest.
 
(b)  So long as no Level II Downgrade Event shall have occurred, the Collection
Agent shall, on each Deposit Date, with respect to Collections deposited in any
of the Lock-Box Accounts on such Deposit Date or received by the Collection
Agent on such Deposit Date (in the following order and priority):
 
(i)  with respect to each Receivable Interest, set aside and hold in trust (and,
at the request of the Program Agent following the occurrence and during the
continuation of a Collection Agent Default, segregate) for the Investors or the
Banks that hold such Receivable Interest and for the Investor Agents, out of the
percentage of such Collections represented by such Receivable Interest, an
amount equal to the Yield, Fees and Collection Agent Fee accrued through such
day for such Receivable Interest and not previously set aside;
 
(ii)  with respect to each Receivable Interest, if such day is not a Liquidation
Day for such Receivable Interest, reinvest with the Seller on behalf of the
Investors or the Banks that hold such Receivable Interest the percentage of such
Collections represented by such Receivable Interest, to the extent representing
a return of Capital, by recomputation of such Receivable Interest pursuant to
Section 2.03;
 
(iii)  if such day is a Liquidation Day for any one or more Receivable
Interests, set aside and hold in trust (and, at the request of the Program
Agent, segregate) for the Investors and/or the Banks that hold such Receivable
Interests and for the Investor Agents (x) if such day is a Liquidation Day for
less than all of the Receivable Interests, the percentage of such Collections
represented by such Receivable Interests, and (y) if such day is a Liquidation
Day for all of the Receivable Interests, all of the remaining Collections (but
not in excess of the Capital of such Receivable Interests); provided that if
amounts are set aside and held in trust on any Liquidation Day occurring prior
to the Termination Date, and thereafter prior to the next succeeding Settlement
Date the conditions set forth in Section 3.02 are satisfied or waived by the
Program Agent and the Investor Agents, such previously set aside amounts shall,
to the extent representing a
 
 
31 

--------------------------------------------------------------------------------

 
 
return of Capital, be reinvested in accordance with the preceding subsection
(ii) on the day of such subsequent satisfaction or waiver of conditions; and
 
(iv)  during such times as amounts are required to be reinvested in accordance
with the foregoing subsection (ii) or the proviso to subsection (iii), release
to the Seller for its own account any Collections in excess both of such amounts
and of the amounts that are required to be set aside pursuant to subsection (i)
above.
 
(c)   If a Level II Downgrade Event shall have occurred and be continuing, the
Collection Agent shall comply with the following:
 
(I)           On each Deposit Date during the Revolving Period, the Collection
Agent shall, by no later than 3:00 P.M. (New York City time), deliver to the
Program Agent and the Investor Agents the Daily Report for such date.  If the
Collection Agent shall fail to deliver the Daily Report on any Deposit Date
during the Revolving Period, the Collection Agent shall not be permitted to
withdraw any amounts from the Lock-Box Accounts on any date thereafter unless
and until the Collection Agent shall be in compliance with this subsection (I)
(but subject to the right of the Agent to prohibit withdrawals by the Collection
Agent from the Lock-Box Accounts to the extent provided in Section 6.03).
 
(II)           On the first Business Day following each Deposit Date during the
Revolving Period, if the Daily Report for such date shows that no Cure Period
shall have occurred and be continuing, the Collection Agent shall, in the
following order:
 
(i)       based on the Allocation Percentage on such day, determine the amount
of Purchaser Collections and Seller Collections;
 
(ii)      withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and set
aside and hold in trust (and, at the request of the Program Agent, segregate)
for the Investors and Banks that hold Receivable Interests, out of Purchaser
Collections, an amount equal to the Yield, Fees and Collection Agent Fee accrued
through such day for the Receivable Interests and not previously withdrawn and
set aside;
 
(iii)      withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of Capital, to be reinvested with the Seller in
Receivable Interests; provided that, if immediately following any such
reinvestment such Deposit Date would be a Pool Non-compliance Date, the
Collection Agent shall retain all such remaining Collections in (or, to the
extent the Collection Agent has received any such Collections, redeposit such
Collections into) the Lock-Box Accounts (and deposit the other such remaining
Collections received by it into the Lock-Box Accounts) to be applied pursuant to
Section 2.04(c)(III)(iii); and
 
 
32 

--------------------------------------------------------------------------------

 
 
(iv)      remit the Seller Collections to the Seller.
 
(III)      On the first Business Day following each Deposit Date during the
Revolving Period, if the Daily Report for such date shows that a Cure Period
shall have occurred and be continuing, the Collection Agent shall, in the
following order:
 
(i)         based on the Allocation Percentage on such day, determine the amount
of Purchaser Collections and Seller Collections;
 
(ii)        withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and set
aside and hold in trust (and, at the request of the Program Agent, segregate)
for the Investors and Banks that hold Receivable Interests, out of Purchaser
Collections, an amount equal to the Yield, Fees and Collection Agent Fee accrued
through such day for the Receivable Interests and not previously withdrawn and
set aside;
 
(iii)        remit to the Cash Collateral Account from the Lock-Box Accounts and
from Collections of Pool Receivables which the Collection Agent received on such
Deposit Date an amount equal to the lesser of (x) the sum of the remaining
Collections in the Lock-Box Accounts (and Collections received by the Collection
Agent from the Lock-Box Accounts on such Deposit Date) and the remaining
Collections of Pool Receivables received by it on such Deposit Date and (y) an
amount equal to the excess of the Required Net Receivables Pool Balance over the
Net Receivables Pool Balance;
 
(iv)        withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of  Capital, to be reinvested with the Seller in
Receivable Interests (for purposes of determining the remainder of Purchaser
Collections, any Collections which have previously been applied pursuant to
Section 2.04(c)(III)(iii) shall be deemed to be first Seller Collections and
then Purchaser Collections); and
 
(v)          remit the Seller Collections to the Seller.
 
(IV)        On the first Business Day following each Deposit Date during the
Liquidation Period, the Collection Agent shall, by no later than 3:00P.M. (New
York City time), remit to each Investor Agent’s Account for each Investor Agent
all Collections held for such Investor Agent, the Investors and/or the Banks in
its Group in the Lock-Box Accounts and such Investor Agent’s pro-rata portion of
all Collections of Pool Receivables which the Collection Agent received on such
Deposit Date.
 
(d)           The Collection Agent shall deposit into the Investor Agent’s
Account for each Investor Agent (i) on each Settlement Date, Collections held
for such Investor Agent, the Investors and/or the Banks in its Group during the
prior calendar month pursuant to Sections 2.04(b)(i), 2.04(c)(II)(ii) and
2.04(c)(III)(ii), (excluding, however, so long as an Originator is the
 
 
33 

--------------------------------------------------------------------------------

 
 
Collection Agent, the Collection Agent Fee) and (ii) on the Settlement Date for
each Receivable Interest, Collections held for such Investor Agent, the
Investors and/or the Banks in its Group that relate to such Receivable Interest
pursuant to Section 2.04(b) or (c) (other than as set forth in clause
(i)).  After the occurrence and during the continuation of Level I Downgrade
Event which is not a Level II Downgrade Event, on the Business Day immediately
following the delivery of any Weekly Report which sets forth a Pool
Non-Compliance Date as of the close of business on the last Business Day of the
preceding Week, and on each Business Day thereafter until a Pool Non-Compliance
Date no longer exists, the Collection Agent shall deposit into the Investor
Agent’s Account for each Investor Agent Collections set aside for such Investor
Agent, the Investors and/or Banks in its Group pursuant to clause (iii) of
Section 2.04(b), provided that the aggregate amount deposited pursuant to this
sentence with respect to any Weekly Report shall not exceed an amount such that,
after giving effect to the application of such amount to the reduction of
Capital, the sum of the Receivable Interests is equal to 100%.  The Collection
Agent shall pay to itself on each Settlement Date which is not a Liquidation Day
Collections set aside with respect to each Receivable Interest on account of
accrued Collection Agent Fee.  On any Business Day on which funds are on deposit
in the Cash Collateral Account, the Collection Agent (i) shall, upon written
notice from the Program Agent or any of the Investor Agents, and may (if the
funds in the Cash Collateral Account exceed $10,000,000), upon written notice to
the Program Agent and the Investor Agents, remit such funds from the Cash
Collateral Account to the Investor Agent’s Account for each Investor Agent, such
remittance to be applied as a reduction of Capital, or (ii) may, following
delivery of the Weekly Report or Daily Report to the Program Agent, as the case
may be, withdraw from the Cash Collateral Account and remit to the Seller all or
a portion of the funds in the Cash Collateral Account; provided that such Weekly
Report or Daily Report, as the case may be, shall state that, after taking
account of the proposed withdrawal, the Net Receivables Pool Balance on such day
will be equal to or greater than the Required Net Receivables Pool Balance, and
such Weekly Report or such Daily Report, as the case may be, shall set forth the
calculation supporting such statement.
 
(e)            Upon receipt of funds deposited into the Investor Agent’s
Account, the relevant Investor Agent shall distribute them as follows:
 
(i)         if such distribution occurs on a day that is not a Liquidation Day,
first to the Investors or the Banks in its Group that hold the relevant
Receivable Interest and to such Investor Agent in payment in full of all accrued
Yield and Fees and then to the Collection Agent in payment in full of all
accrued Collection Agent Fee payable by the Investors and Banks in its Group;
provided, that if such distribution related to Collections remitted from the
Cash Collateral Account, such distribution shall be paid to the Investors and
the Banks in its Group that hold the Receivable Interest in respect thereof, in
reduction of Capital.
 
(ii)        if such distribution occurs on a Liquidation Day, first to the
Investors or the Banks in its Group that hold the relevant Receivable Interest
and to such Investor Agent in payment in full of all accrued Yield and Fees,
second to such Investors and/or Banks in reduction to zero of all Capital, third
to such Investors, Banks or such Investor Agent in payment of any other amounts
owed by the Seller hereunder, and fourth to the Collection Agent in payment in
full of all accrued Collection Agent Fee payable by the Investors and Banks in
its Group.
 
 
34 

--------------------------------------------------------------------------------

 
 
After the Capital, Yield, Fees and Collection Agent Fee with respect to a
Receivable Interest, and any other amounts payable by the Seller to the
Investors, the Banks, the Investor Agents or the Program Agent hereunder, have
been paid in full, all additional Collections with respect to such Receivable
Interest shall be paid to the Seller for its own account.
 
(f)            For the purposes of this Section 2.04:
 
(i)           if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected or returned
merchandise or services, or any cash discount, discount for quick payment or
other adjustment made by the Seller or the applicable Originator, or any setoff,
the Seller shall be deemed to have received on such day a Collection of such
Pool Receivable in the amount of such reduction or adjustment;
 
(ii)          if on any day upon each purchase or reinvestment (A) any of the
representations or warranties contained in Section 4.01(h) is no longer true
with respect to any Pool Receivable or (B) the Investors or the Banks, as the
case may be, shall not acquire a valid and perfected first priority undivided
percentage ownership interest to the extent of the pertinent Receivable Interest
in each Pool Receivable then existing or thereafter arising and in the Related
Security and Collections with respect thereto, then the Seller shall be deemed
to have received on such day a Collection of such Pool Receivable in full;
 
(iii)         except as provided in subsection (i) or (ii) of this Section
2.04(f), or as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivables shall be applied to
the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables; and
 
(iv)          if and to the extent the Program Agent, any of the Investor
Agents, the Investors or the Banks shall be required for any reason to pay over
to an Obligor any amount received on its behalf hereunder, such amount shall be
deemed not to have been so received but rather to have been retained by the
Seller and, accordingly, the Program Agent, such Investor Agent, the Investors
or the Banks, as the case may be, shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.
 
(g)            In the event that the Program Agent or any Investor Agent
receives Collections in respect of any Receivable directly from an Obligor, such
Agent shall, at its option, either (i) promptly forward such Collections to the
Collection Agent (and the Collection Agent shall apply such Collections in
accordance with this Section 2.04) or (ii) promptly apply such Collections in
accordance with this Section 2.04 in the same manner that Collection Agent would
apply such Collections.
 
 
35 

--------------------------------------------------------------------------------

 
 
SECTION 2.05  Fees.  (a)  Each Investor and Bank shall pay to the Collection
Agent a fee (the “Collection Agent Fee”) of l/2 of 1% per annum on the average
daily Capital of each Receivable Interest owned by such Investor or Bank, from
the date of purchase of such Receivable Interest until the later of the
Termination Date for such Receivable Interest or the date on which such Capital
is reduced to zero, payable on the Settlement Date for such Receivable
Interest.  Upon three Business Days’ notice to the Program Agent and each
Investor Agent, the Collection Agent (if not an Originator, the Seller or its
designee or an Affiliate of the Seller) may elect to be paid, as such fee,
another percentage per annum on the average daily Capital of such Receivable
Interest, but in no event in excess for all Receivable Interests relating to the
Receivables Pool of 110% of the reasonable costs and expenses of the Collection
Agent in administering and collecting the Receivables in the Receivables
Pool.  The Collection Agent Fee shall be payable only from Collections pursuant
to, and subject to the priority of payment set forth in, Section 2.04.  So long
as an Originator is acting as the Collection Agent hereunder, amounts paid as
the Collection Agent Fee pursuant to this Section 2.05(a) shall reduce, on a
dollar-for-dollar basis, the obligation of the Seller to pay the “Collection
Agent Fee” pursuant to Section 6.03 of the Originator Purchase Agreement,
provided that such obligation of the Seller shall in no event be reduced below
zero.
 
(b)         The Seller shall pay to the Investor Agents certain fees
(collectively, the “Fees”) in the amounts and on the dates set forth in a
separate fee agreement among the Seller, the Program Agent and the Investor
Agents, as the same may be amended or restated from time to time (the “Fee
Agreements”).
 
SECTION 2.06  Payments and Computations, Etc.  (a)  All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 12:00 noon (New York City time) on the day when due in
same day funds to the applicable Investor Agent’s Account, provided, that all
amounts to be deposited into the Cash Collateral Account shall be deposited no
later than 12:00 noon (New York City time) on the date when due, and in any
event such amounts shall be deposited into the Cash Collateral Account prior to
any withdrawal from a Lock-Box Account (other than to directly fund a deposit
into the Cash Collateral Account).
 
(b)         Each of the Seller and the Collection Agent shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by it when
due hereunder, at an interest rate per annum equal to 2.00% per annum above the
Alternate Base Rate, payable on demand.
 
(c)         All computations of interest under subsection (b) above and all
computations of Yield, Fees, and other amounts hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed.  Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.
 
SECTION 2.07  Dividing or Combining Receivable Interests.  Either the Seller or
any Investor Agent may, upon notice to the other party (with a copy of such
notice to the Program Agent) received at least three Business Days prior to the
last day of any Fixed Period in the
 
 
36 

--------------------------------------------------------------------------------

 
 
case of the Seller giving notice, or up to the last day of such Fixed Period in
the case of an Investor Agent giving notice, either (i) divide any portion of a
Receivable Interest held by one or more Investors and/or Banks in its Group into
two or more Receivable Interests of such Investors and/or Banks having aggregate
Capital equal to the Capital of such divided portion of such Receivable
Interest, or (ii) combine any two or more portions of Receivable Interests held
by one or more Investors and/or Banks in its Group originating on such last day
or having Fixed Periods ending on such last day into a single Receivable
Interest having Capital equal to the aggregate of the Capital of such Receivable
Interests; provided, however, that no Receivable Interest owned by an Investor
may be combined with a Receivable Interest owned by any Bank.
 
SECTION 2.08  Increased Costs.  (a)  If any Investor, any Investor Agent, any
Bank, any entity (including any bank or other financial institution providing
liquidity and/or credit support to any Investor in connection with such
Investor’s commercial paper program) which purchases or which enters into a
commitment to purchase Receivable Interests or interests therein, or any of
their respective Affiliates (each an “Affected Person”) determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law), including, without limitation, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued, affects or would affect the
amount of the capital required or expected to be maintained by such Affected
Person and such Affected Person determines that the amount of such capital is
increased by or based upon the existence of any commitment to make purchases of
or otherwise to maintain the investment in Pool Receivables or interests therein
related to this Agreement or to the funding thereof and other commitments of the
same type, then, upon demand by such Affected Person (with a copy to the Program
Agent and the Investor Agent for such Affected Person’s Group), the Seller shall
immediately pay to the Investor Agent for such Affected Person’s Group for the
account of such Affected Person (as a third-party beneficiary), from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments.  A certificate as
to such amounts submitted to the Seller and the Program Agent and the Investor
Agent for such Affected Person’s Group by such Affected Person shall be
conclusive and binding for all purposes, absent manifest error.
 
(b)          If, due to either (i) the introduction of or any change (other than
any change by way of imposition or increase of reserve requirements referred to
in Section 2.09) in or in the interpretation of any law or regulation or (ii)
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), including,
without limitation, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, regardless of the date enacted, adopted or
issued, and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
 
 
37 

--------------------------------------------------------------------------------

 
 
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued, there shall be any increase in the cost to any
Investor or Bank of agreeing to purchase or purchasing, or maintaining the
ownership of Receivable Interests in respect of which Yield is computed by
reference to the Eurodollar Rate, then, upon demand by such Investor or Bank
(with a copy to the Program Agent and the Investor Agent for such Investor or
such Bank), the Seller shall immediately pay to such Investor Agent, for the
account of such Investor or Bank (as a third-party beneficiary), from time to
time as specified by such Investor or Bank, additional amounts sufficient to
compensate such Investor or Bank for such increased costs.  A certificate as to
such amounts submitted to the Seller and the Program Agent and the Investor
Agent for such Affected Person’s Group by such Investor or Bank shall be
conclusive and binding for all purposes, absent manifest error.
 
SECTION 2.09  Additional Yield on Receivable Interests Bearing a Eurodollar
Rate.  The Seller shall pay to any Investor or Bank, so long as such Investor or
Bank shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional Yield on
the unpaid Capital of each Receivable Interest of such Investor or Bank during
each Fixed Period relating to any portion of the Capital of such Investor or
Bank in respect of which Yield is computed by reference to the Eurodollar Rate,
for such Fixed Period, at a rate per annum equal at all times during such Fixed
Period to the remainder obtained by subtracting (i) the Eurodollar Rate for such
Fixed Period from (ii) the rate obtained by dividing such Eurodollar Rate
referred to in clause (i) above by that percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Investor or Bank for such Fixed
Period, payable on each date on which Yield is payable on such Receivable
Interest.  Such additional Yield shall be determined by such Investor or Bank
and notice thereof given to the Seller through the Investor Agent for such
Investor or Bank (with a copy to the Program Agent) within 30 days after any
Yield payment is made with respect to which such additional Yield is
requested.  A certificate as to such additional Yield submitted to the Seller
and the Program Agent by such Investor or Bank shall be conclusive and binding
for all purposes, absent manifest error.
 
SECTION 2.10  Taxes.  (a)  Any and all payments and deposits required to be made
hereunder or under any other Transaction Document by the Collection Agent or the
Seller shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding net income taxes that are
imposed by the United States and franchise taxes and net income taxes that are
imposed on an Affected Person by the state or foreign jurisdiction under the
laws of which such Affected Person is organized or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If the
Seller or the Collection Agent shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Affected Person, (i) the
Seller shall make an additional payment to such Affected Person, in an amount
sufficient so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.10), such Affected
Person receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Seller or the Collection Agent, as the case may
be, shall make such deductions and (iii) the Seller or the Collection Agent, as
the case may be, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
 
 
38 

--------------------------------------------------------------------------------

 
 
(b)  In addition, the Seller agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).
 
(c)  The Seller will indemnify each Affected Person for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.10) paid by such
Affected Person and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted.  This indemnification shall be made
within thirty days from the date the Affected Person makes written demand
therefor (and a copy of such demand shall be delivered to the Program Agent and
the Investor Agent for such Affected Person’s Group).  A certificate as to the
amount of such indemnification submitted to the Seller and the Program Agent and
the Investor Agent for such Affected Person’s Group by such Affected Person,
setting forth, in reasonable detail, the basis for and the calculation thereof,
shall be conclusive and binding for all purposes absent manifest error.
 
(d)  Each Affected Person which is organized outside the United States and which
is entitled to an exemption from, or reduction of, withholding tax under the
laws of the United States as in effect on the date hereof (or, in the case of
any Person which becomes an Affected Person after the date hereof, on the date
on which it so becomes an Affected Person with respect to any payments under
this Agreement) shall, on or prior to the date hereof (or, in the case of any
Person who becomes an Affected Person after the date hereof, on or prior to the
date on which it so becomes an Affected Person), deliver to the Seller such
certificates, documents or other evidence, as required by the Internal Revenue
Code of 1986, as amended or Treasury Regulations issued pursuant thereto,
including Internal Revenue Service Form W-8BEN or Form W-8ECI and any other
certificate or statement of exemption required by Treasury Regulation
Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Affected Person as will permit such
payments to be made without withholding or at a reduced rate.   Each such
Affected Person shall from time to time thereafter, upon written request from
the Seller, deliver to the Seller any new certificates, documents or other
evidence as described in the preceding sentence as will permit payments under
this Agreement to be made without withholding or at a reduced rate (but only so
long as such Affected Person is legally able to do so).
 
(e)  The Seller shall not be required to pay any amounts to any Affected Person
in respect of Taxes and Other Taxes pursuant to paragraphs (a), (b) and (c)
above if the obligation to pay such amounts is attributable to the failure by
such Affected Person to comply with the provisions of paragraph (d) above;
provided, however, that should an Affected Person become subject to Taxes
because of its failure to deliver a form required hereunder, the Seller shall
take such steps as such Affected Person shall reasonably request to assist such
Affected Person to recover such Taxes; provided, that the Seller shall not be
required to incur any out-of-pocket expenses for complying with the previous
proviso.
 
 
39 

--------------------------------------------------------------------------------

 
 
SECTION 2.11  Security Interest.  As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or any
document delivered in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, fees,
expenses or otherwise, the Seller hereby assigns to the Program Agent for its
benefit and the ratable benefit of the Investors, the Banks and the Investor
Agents, and hereby grants to the Program Agent for its benefit and the ratable
benefit of the Investors, the Banks and the Investor Agents, a security interest
in, all of the Seller’s right, title and interest in and to (A) the Originator
Purchase Agreement, including, without limitation, (i) all rights of the Seller
to receive moneys due or to become due under or pursuant to the Originator
Purchase Agreement, (ii) all security interests and property subject thereto
from time to time purporting to secure payment of monies due or to become due
under or pursuant to the Originator Purchase Agreement, (iii) all rights of the
Seller to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Originator Purchase Agreement, (iv) claims of the Seller for
damages arising out of or for breach of or default under the Originator Purchase
Agreement, and (v) the right of the Seller to compel performance and otherwise
exercise all remedies thereunder, (B) all Receivables, whether now owned and
existing or hereafter acquired or arising, the Related Security with respect
thereto and the Collections and all other assets, including, without limitation,
accounts, chattel paper, instruments and general intangibles (as those terms are
defined in the UCC), including undivided interests in any of the foregoing,
owned by the Seller and not otherwise purchased under this Agreement, (C) the
Lock-Box Accounts and the Cash Collateral Account and (D) to the extent not
included in the foregoing, all proceeds of any and all of the foregoing.
 
SECTION 2.12  Sharing of Payments.  If any Investor or any Bank (for purposes of
this Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Investors and the Banks (other than as a result of a payment of Liquidation
Fee or different methods for calculating Yield or payments made to less than all
of the Groups as a result of the occurrence of a Facility Termination Date under
clause (d) of the defined term Facility Termination Date for less than all of
the Groups), such Recipient shall forthwith purchase from the Investors or the
Banks which received less than their ratable share participations in the
Receivable Interests owned by such Persons as shall be necessary to cause such
Recipient to share the excess payment ratably with each such other Person;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such Recipient, such purchase from each such other
Person shall be rescinded and each such other Person shall repay to the
Recipient the purchase price paid by such Recipient for such participation to
the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.
 
SECTION 2.13  Repurchase Option.  The Seller shall have the right to repurchase
all, but not less than all, of the Receivable Interests held by the Investors
and the
 
 
40 

--------------------------------------------------------------------------------

 
 
Banks and to terminate this Agreement upon not less than ten Business Days’
prior written notice to each Agent.  Such notice shall specify the date that the
Seller desires that such repurchase occur (such date, the “Repurchase
Date”).  On the Repurchase Date, the Seller shall deposit into the Investor
Agent’s Account for each Investor Agent in immediately available funds an amount
equal to the sum of (i) the aggregate outstanding Capital of the Receivable
Interests held by the Investors and/or the Banks in such Investor Agent’s Group,
(ii) all accrued and unpaid Yield thereon to the Repurchase Date, (iii) all
accrued and unpaid Fees owing to such Investors and Banks and such Investor
Agent, (iv) the Liquidation Fee (if any) owing to such Investors and Banks in
respect of such repurchase and (v) all expenses and other amounts owing to any
of such Investors and Banks and such Investor Agent and (if such Investor Agent
is the Program Agent) the Program Agent under the Transaction Documents.  Any
repurchase pursuant to this Section 2.13 shall be made without recourse to or
warranty by the Agents,  the Investors or the Banks.  Further, on the Repurchase
Date, the Bank Commitments for all the Banks shall terminate, each of the
Commitment Termination Date and Facility Termination Date shall occur, the
Termination Date for all Receivable Interests shall occur and no further
purchases or reinvestments of Collections shall be made hereunder; provided,
that the provisions of this Agreement referenced in Section 11.09 shall survive
such termination.
 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
SECTION 3.01  Conditions Precedent to Initial Purchase.  The initial purchase of
a Receivable Interest under this Agreement is subject to the conditions
precedent that the Program Agent and each Investor Agent, as applicable, shall
have received on or before the date of such purchase the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Program Agent and each Investor Agent, as applicable:
 
(a)  Certified copies of the resolutions of the Board of Directors (or similar
governing body, as applicable) of the Seller and each Originator approving this
Agreement and certified copies of all documents evidencing other necessary
corporate or limited liability company, as applicable, action and governmental
approvals, if any, with respect to this Agreement.
 
(b)  A certificate of the Secretary or Assistant Secretary of the Seller and
each Originator certifying the names and true signatures of the officers of the
Seller and such Originator authorized to sign this Agreement and the other
documents to be delivered by it hereunder and thereunder.
 
(c)  Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions that the Program Agent may deem necessary or desirable
in order to perfect the ownership and security interests contemplated by this
Agreement and the Originator Purchase Agreement.
 
(d)  Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any
 
 
41 

--------------------------------------------------------------------------------

 
 
Person in (i) the Receivables, Contracts or Related Security previously granted
by the Seller or an Originator (other than those in favor of the Program Agent)
and (ii) the collateral security referred to in Section 2.11 previously granted
by the Seller (other than those in favor of the Program Agent).
 
(e)  Completed requests for information, dated on or before the date of such
initial purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name the Seller or an
Originator as debtor, together with copies of such financing statements (none of
which shall cover any Receivables, Contracts, Related Security or the collateral
security referred to in Section 2.11).
 
(f)  A fully executed Lock-Box Agreement, or an amendment to the existing
Lock-Box Agreement, with each Lock-Box Bank.
 
(g)     A favorable opinion of Thompson Hine LLP, counsel for the Seller and the
Originators, as to such other matters as the Agent may reasonably request.
 
(h)     The Fee Agreements.
 
(i)  The Funds Transfer Letter, if applicable.
 
(j)  An executed copy of the Originator Purchase Agreement.
 
(k)     A copy of the by-laws or operating agreement, as applicable, of the
Seller and each Originator, certified by the Secretary or Assistant Secretary of
the Seller or such Originator, as the case may be.
 
(l)  (i) A copy of the certificate or articles of incorporation or formation, as
applicable, of the Seller and each Originator, certified as of a recent date by
the Secretary of State or other appropriate official of the state of its
organization, and (ii) a certificate as to the good standing of the Seller and
each Originator from such Secretary of State or other official, dated as of a
recent date.
 
SECTION 3.02  Conditions Precedent to All Purchases and Reinvestments.  Each
purchase (including the initial purchase) and each reinvestment shall be subject
to the further conditions precedent that (a) in the case of each purchase, the
Collection Agent shall have delivered to the Program Agent and each Investor
Agent at least one Business Day prior to such purchase (in the case of a Monthly
Report or a Weekly Report) and on the same day of (but prior to) such purchase
(in the case of a Daily Report), in form and substance satisfactory to the
Program Agent, a completed Monthly Report or, if required by Section 6.02(g)(ii)
a completed Weekly Report or if
 
 
42 

--------------------------------------------------------------------------------

 
 
required by Section 6.02(g)(iii) a completed Daily Report, containing
information covering the most recently ended reporting period for which
information is required pursuant to Section 6.02(g)(i), (ii) or (iii), as the
case may be, and demonstrating that after giving effect to such purchase no Pool
Non-Compliance Date, Event of Termination or Incipient Event of Termination
under Section 7.01(i) would occur, (b) in the case of each reinvestment, the
Collection Agent shall have delivered to the Program Agent and each Investor
Agent on or prior to the date of such reinvestment, in form and substance
satisfactory to the Program Agent, a completed Monthly Report or, if required by
Section 6.02(g)(ii) a completed Weekly Report or if required by Section
6.02(g)(iii) a completed Daily Report, in each case containing information
covering the most recently ended reporting period for which information is
required pursuant to Section 6.02(g)(i), (ii) or (iii), as the case may be,
(c) on the date of such purchase or reinvestment the following statements shall
be true, except that the statements in clause (iii) below is required to be true
only if such purchase or reinvestment is by an Investor (and acceptance of the
proceeds of such purchase or reinvestment shall be deemed a representation and
warranty by the Seller and the Collection Agent (each as to itself) that such
statements are then true):
 
(i)        The representations and warranties contained in Sections 4.01 and
4.02 are correct on and as of the date of such purchase or reinvestment as
though made on and as of such date,
 
(ii)       No event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes an Event of Termination or an
Incipient Event of Termination,
 
(iii)  The Program Agent shall not have given the Seller at least one Business
Day’s notice that the Investors have terminated the reinvestment of Collections
in Receivable Interests or, with respect to any reinvestment by a particular
Investor, the Investor Agent for such Investor shall not have given the Seller
notice that such Investor has terminated the reinvestment of Collections in
Receivable Interests (unless such notice has been revoked by such Investor
Agent), and
 
(iv)      The Originators shall have sold or contributed to the Seller, pursuant
to the Originator Purchase Agreement, all Originator Receivables arising on or
prior to such date, and
 
(d) The Program Agent and the Investor Agents shall have received such other
approvals, opinions or documents as the Program Agent or any Investor Agent may
reasonably request.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01  Representations and Warranties of the Seller.  The Seller hereby
represents and warrants as follows:
 
(a)  The Seller is a corporation duly incorporated and validly existing under
the laws of Delaware, and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified (including, without limitation, the State of Delaware) except to
the extent that the failure so to be so qualified would not reasonably be
expected to materially adversely affect the collectibility of the Receivables in
the Receivables Pool or the ability of the Seller to perform its obligations
under this Agreement.
 
(b)  The execution, delivery and performance by the Seller of the Transaction
Documents and the other documents to be delivered by it hereunder, including the
Seller’s use of
 
 
43 

--------------------------------------------------------------------------------

 
 
the proceeds of purchases and reinvestments, (i) are within the Seller’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (1) the Seller’s charter or by-laws, (2) any
law, rule or regulation applicable to the Seller, (3) any contractual
restriction binding on or affecting the Seller or its property or (4) any order,
writ, judgment, award, injunction or decree binding on or affecting the Seller
or its property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties (except for the interest created pursuant to this
Agreement).  Each of the Transaction Documents has been duly executed and
delivered by the Seller.
 
(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Seller of the Transaction
Documents or any other document to be delivered thereunder, or to ensure that
the Program Agent will have an undivided ownership interest in and to the
Receivables, the Related Security and the Collections which is perfected and
prior to all other Liens, except for the filing of UCC financing statements
which are referred to therein (including, without limitation, the filing of
releases of UCC financing statements described in Section 3.01(d) hereof and
Section 3.01(d) of the Originator Purchase Agreement).
 
(d)  Each of the Transaction Documents constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms.
 
(e)  The balance sheets of Lexmark International and its Subsidiaries as at
December 31, 2012, and the related statements of income and retained earnings of
Lexmark International and its Subsidiaries for the fiscal year then ended,
copies of which have been furnished to the Program Agent and each Investor
Agent, and the balance sheets of Lexmark International and its Subsidiaries as
at June 30, 2013, copies of which have been furnished to the Program Agent, in
each case, fairly present the financial condition of Lexmark International and
its Subsidiaries as at such date and the results of the operations of Lexmark
International and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied, and since June 30, 2013 there has
been no material adverse change in the business, operations, property or
financial or other condition of any Originator. The balance sheet of the Seller
as at December 31, 2012 and as at June 30, 2013, a copy of each of which has
been furnished to the Program Agent and each Investor Agent, fairly presents the
financial condition of the Seller as at such date, in accordance with GAAP, and
since June 30, 2013 there has been no material adverse change in the business,
operations, property or financial or other condition of the Seller.
 
(f)  There is no pending or threatened action or proceeding affecting any
Originator or any of its Subsidiaries before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of any Originator or any of its Subsidiaries or the ability of the
Seller or any Originator to perform their respective obligations under the
Transaction Documents, or which purports to affect the legality, validity or
enforceability of the Transaction Documents; no Originator nor any Subsidiary is
in default with respect to any order of any court, arbitration or governmental
body except for defaults with respect to orders of governmental agencies which
defaults are not material to the business or operations of Lexmark International
and its Subsidiaries, taken as a whole.
 
 
44 

--------------------------------------------------------------------------------

 
 
(g)  The use of all funds acquired by the Seller under this Agreement will not
conflict with or contravene any of Regulations T, U and X of the Board of
Governors of the Federal Reserve System as the same may from time to time be
amended, supplemented or otherwise modified.
 
(h)  Immediately prior to the purchase by the relevant Investors and/or the
Banks, as the case may be, the Seller is the legal and beneficial owner of the
Pool Receivables and Related Security which are the subject of such purchase
free and clear of any Adverse Claim; upon each purchase or reinvestment, the
relevant Investors or the Banks, as the case may be, shall acquire an undivided
percentage ownership interest to the extent of the pertinent Receivable Interest
in each Pool Receivable then existing or thereafter arising and in the Related
Security and Collections with respect thereto.  No effective financing statement
or other instrument similar in effect covering any Contract or any Pool
Receivable or the Related Security or Collections with respect thereto is on
file in any recording office, except those filed in favor of the Program Agent
relating to this Agreement and those filed by the Seller pursuant to the
Originator Purchase Agreement.
 
(i)        Each Seller Report (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Program Agent, the Investor Agents, the Investors
or the Banks in connection with this Agreement is or will be accurate in all
material respects as of the date so furnished, and no such document contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.
 
(j)        The principal place of business and chief executive office of the
Seller and the office where the Seller keeps its records concerning the Pool
Receivables are located at the address or addresses referred to in
Section 5.01(b).
 
(k)       The names and addresses of all the Lock-Box Banks and the Cash
Collateral Bank, together with the account numbers of the Lock-Box Accounts and
the Cash Collateral Account of the Seller at such Lock-Box Banks and the Cash
Collateral Bank, respectively, are as specified in Schedule I hereto, as such
Schedule I may be updated from time to time pursuant to Section 5.01(g).
 
(l)        Each purchase of a Receivable Interest and each reinvestment of
Collections in Pool Receivables will constitute (i) a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended,
and (ii) a purchase or other acquisition of notes, drafts, acceptances, open
accounts receivable or other obligations representing part or all of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended.
 
(m)      The Seller is not known by and does not use any tradename or
doing-business-as name.
 
 
  45

--------------------------------------------------------------------------------

 
 
(n)  Immediately prior to the effectiveness of this Agreement the Seller has no
Debt, Adverse Claims on any of its assets, liabilities (including contingent
obligations) other than (i) Debt and Adverse Claims under the Original Agreement
and the Deferred Purchase Price (as defined in the Original Agreement) and (ii)
accrued administrative expenses (including, without limitation, accrued rent) in
an aggregate amount no to exceed $20,000.  The Seller has no Subsidiaries.
 
(o)  (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not believe that it will, incur debts or liabilities beyond the
Seller’s abilities to pay such debts and liabilities as they mature and (iv) the
Seller is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which the Seller’s property would constitute
unreasonably small capital.
 
(p)  With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by the
applicable Originator or (ii) shall have purchased such Pool Receivable from the
applicable Originator in exchange for payment (made by the Seller to such
Originator in accordance with the provisions of the Originator Purchase
Agreement) of cash, Deferred Purchase Price, or a combination thereof in an
amount which constitutes fair consideration and reasonably equivalent
value.  Each such sale referred to in clause (ii) of the preceding sentence
shall not have been made for or on account of an antecedent debt owed by such
Originator to the Seller and no such sale is or may be voidable or subject to
avoidance under any section of the Federal Bankruptcy Code.
 
SECTION 4.02  Representations and Warranties of the Collection Agent.  The
Collection Agent (so long as an Originator or its designee is the Collection
Agent) hereby represents and warrants as follows:
 
(a)  The Collection Agent is a corporation duly incorporated or a limited
liability company duly formed, as applicable, and validly existing under the
laws of Delaware, and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified (including without limitation, the State of Delaware) except to the
extent that the failure so to be so qualified would not reasonably be expected
to materially adversely affect the collectibility of the Receivables in the
Receivables Pool or the ability of the Collection Agent to perform its
obligations under this Agreement.
 
(b)  The execution, delivery and performance by the Collection Agent of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Collection Agent’s corporate or limited liability company powers, as
applicable, (ii) have been duly authorized by all necessary corporate or limited
liability company action, as applicable, (iii) do not contravene (1) the
Collection Agent’s charter or by-laws or operating agreement, as applicable,
(2) any law, rule or regulation applicable to the Collection Agent, (3) any
contractual restriction binding on or affecting the Collection Agent or its
property or (4) any order, writ, judgment, award, injunction or decree binding
on or affecting the Collection Agent or its property, and (iv) do not result in
or require the creation of any lien, security interest or other
 
 
 
46 

--------------------------------------------------------------------------------

 
 
charge or encumbrance upon or with respect to any of its properties.  This
Agreement has been duly executed and delivered by the Collection Agent.
 
(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder.
 
(d)  This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms.
 
(e)  The balance sheets of Lexmark International and its Subsidiaries as at
December 31, 2012, and the related statements of income and retained earnings of
Lexmark International and its Subsidiaries for the fiscal year then ended,
copies of which have been furnished to the Program Agent and each Investor
Agent, and the balance sheets of Lexmark International and its Subsidiaries as
at June 30, 2013, copies of which have been furnished to the Program Agent, in
each case, fairly present the financial condition of Lexmark International and
its Subsidiaries as at such date and the results of the operations of Lexmark
International and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied, and since June 30, 2013 there has
been no material adverse change in the business, operations, property or
financial or other condition of the Collection Agent. The balance sheet of the
Seller as at December 31, 2012 and as at June 30, 2013, a copy of each of which
has been furnished to the Program Agent and each Investor Agent, fairly presents
the financial condition of the Seller as at such date, in accordance with GAAP,
and since June 30, 2013 there has been no material adverse change in the
business, operations, property or financial or other condition of the Seller.
 
(f)  There is no pending or threatened action or proceeding affecting the
Collection Agent or any of its Subsidiaries before any court, governmental
agency or arbitrator which may materially adversely affect the financial
condition or operations of the Collection Agent  or any of its Subsidiaries or
the ability of the Collection Agent to perform its obligations under this
Agreement, or which purports to affect the legality, validity or enforceability
of this Agreement.
 
(g)  On the date of each purchase and reinvestment (and after giving effect
thereto), the Net Receivables Pool Balance is not less than the Required Net
Receivable Pool Balance.
 
(h)  Immediately prior to the effectiveness of this Agreement the Seller has no
Debt, Adverse Claims on any of its assets, liabilities (including contingent
obligations) other than (i) Debt and Adverse Claims under the Original Agreement
and the Deferred Purchase Price (as defined in the Original Agreement) and (ii)
accrued administrative expenses (including, without limitation, accrued rent) in
an aggregate amount no to exceed $20,000.
 
 
 
47 

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
COVENANTS
 
SECTION 5.01  Covenants of the Seller.  Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Investors, the Banks, the Investor Agents or the Program Agent
are paid in full:
 
(a)  Compliance with Laws, Etc.  The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications, and privileges would not materially adversely affect
the collectibility of the Receivables Pool or the ability of the Seller to
perform its obligations under the Transaction Documents.
 
(b)  Offices, Records, Name and Organization.  The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Pool Receivables at the address of the Seller
set forth under its name on the signature pages to this Agreement or, upon 30
days’ prior written notice to the Program Agent and each Investor Agent, at any
other locations within the United States.  The Seller will not change its name
or its state of organization, unless (i) the Seller shall have provided the
Program Agent and each Investor Agent with at least 30 days’ prior written
notice thereof and (ii) no later than the effective date of such change, all
actions reasonably requested by the Program Agent to protect and perfect the
interest in the Pool Receivables have been taken and completed.  The Seller also
will maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, without limitation, records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).
 
(c)  Performance and Compliance with Contracts and Credit and Collection
Policy.  The Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
in regard to each Pool Receivable and the related Contract.
 
(d)  Sales, Liens, Etc.  Except for the ownership and security interests created
hereunder in favor of the Program Agent, the Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, the Seller’s undivided interest
in any Pool Receivable, Related Security, related Contract or Collections, or
upon or with respect to any account to which any Collections of any Pool
Receivable are sent, or assign any right to receive income in respect thereof ;
provided, however, that following the occurrence of an Insured Receivable
Default, the Seller may assign
 
 
48 

--------------------------------------------------------------------------------

 
 
the applicable Insured Receivables to the applicable Insurance Provider pursuant
to and in accordance with the terms of the applicable Insurance Agreement;
provided further that (i) the Seller shall instruct the Insurance Provider to
pay any amounts payable under the Insurance Agreement with respect to the
Insured Receivables to a Lock-Box Account, (ii) the Seller or Collection Agent
shall notify the Program Agent of any such assignment and the amount expected to
be paid by the Insurance Provider in connection therewith, (iii) upon any such
permitted assignment of Insured Receivables pursuant to the foregoing proviso,
the security interest of the Program Agent therein shall be automatically
released and (iv) the Seller shall instruct the Insurance Provider that
following payment by the Insurance Provider to the Seller with respect to any
Insured Receivables the Insurance Provider shall direct the applicable Insured
Obligor to pay the amounts due on such Insured Receivables directly to the
Insurance Provider.
 
(e)  Extension or Amendment of Receivables.  Except as provided in
Section 6.02(c), the Seller will not extend, amend or otherwise modify the terms
of any Pool Receivable, or amend, modify or waive any term or condition of any
Contract related thereto.
 
(f)  Change in Business or Credit and Collection Policy.  The Seller will not
make any change in the character of its business or in the Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under this Agreement.
 
(g)  Change in Payment Instructions to Obligors.  The Seller will not add or
terminate any bank as a Lock-Box Bank or the Cash Collateral Bank from those
listed in Schedule I to this Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Seller or payments to be made
to any Lock-Box Bank, unless the Program Agent shall have received notice of
such addition, termination or change (including an updated Schedule I) and a
fully executed Lock-Box Agreement with each new Lock-Box Bank (or a fully
executed Cash Collateral Agreement with the new Cash Collateral Bank).
 
(h)  Deposits to Lock-Box Accounts.  The Seller will instruct all Obligors to
remit all their payments in respect of Receivables to Lock-Box Accounts.  If the
Seller shall receive any Collections directly, it shall immediately (and in any
event within two Business Days) deposit the same to a Lock-Box Account.
 
(i)        Marking of Records.  At its expense, the Seller will mark its master
data processing records evidencing Pool Receivables with a legend evidencing
that Receivable Interests related to such Pool Receivables have been sold in
accordance with this Agreement.
 
(j)        Further Assurances. (i)  The Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Program Agent or any Investor Agent may reasonably request, to perfect, protect
or more fully evidence the Receivable Interests purchased under this Agreement,
or to enable the Investors, the Banks, the Investor Agents or the Program Agent
to exercise and enforce their respective rights and remedies under this
Agreement.  Without limiting the foregoing, the Seller will, upon the request of
the Program Agent or any Investor Agent, execute and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or
 
 
49 

--------------------------------------------------------------------------------

 
 
desirable, or that the Agent may reasonably request, to perfect, protect or
evidence such Receivable Interests.
 
(ii)           The Seller authorizes the Program Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables and the Related Security, the related Contracts
and the Collections with respect thereto without the signature of the Seller
where permitted by law.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.
 
(k)           Reporting Requirements.  The Seller will provide to the Program
Agent and the Investor Agents (in multiple copies, if requested by the Program
Agent or any Investor Agent) the following:
 
(i)  as soon as available and in any event within 60 days after the end of the
first three quarters of each fiscal year of Lexmark International, consolidated
balance sheets of Lexmark International and its Subsidiaries as of the end of
such quarter and consolidated statements of income and retained earnings of
Lexmark International and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by a Responsible Financial Officer of Lexmark International;
 
(ii)  as soon as available and in any event within 105 days after the end of
each fiscal year of Lexmark International, a copy of the annual report for such
year for Lexmark International and its Subsidiaries on a consolidated basis,
containing financial statements for such year audited by PricewaterhouseCoopers
LLP or other independent public accountants acceptable to the Program Agent;
 
(iii)  as soon as available and in any event within 60 days after the end of the
first three quarters and within 105 days after the end of the fourth fiscal
quarter of each fiscal year of the Seller, a balance sheet of the Seller as of
the end of such quarter and a statement of income and retained earnings of the
Seller for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, certified by a Responsible Financial
Officer of the Seller;
 
(iv)  as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of a
Responsible Financial Officer of the Seller setting forth details of such Event
of Termination or Incipient Event of Termination and the action that the Seller
has taken and proposes to take with respect thereto;
 
(v)  promptly after the sending or filing thereof, copies of all reports that
Lexmark International sends to any of its security holders, and copies of all
reports and registration statements that Lexmark International or any of its
Subsidiaries files with the SEC or any national securities exchange;
 
(vi)  promptly after the Seller obtains knowledge thereof, notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of
 
 
  50

--------------------------------------------------------------------------------

 
 
the Seller and any ERISA Affiliates in an aggregate amount exceeding
$25,000,000;
 
(vii)  at least 30 days prior to any change in the name or jurisdiction of
organization of an Originator, a notice setting forth the new name or
jurisdiction of organization and the effective date thereof;
 
(viii)     promptly after the Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under the Originator
Purchase Agreement or any “Event of Default” under the Credit Facility;
 
(ix)        so long as any Capital shall be outstanding, as soon as possible and
in any event no later than the day of occurrence thereof, notice that an
Originator has stopped selling or contributing to the Seller, pursuant to the
Originator Purchase Agreement, all newly arising Originator Receivables of such
Originator;
 
(x)         at the earlier of the time of the delivery of the financial
statements provided for in clauses (i), (ii) and (iii) of this paragraph or the
date on which such financial statement are required to be delivered, a
certificate of a Responsible Financial Officer of the Seller to the effect that,
to the best of such officer’s knowledge, no Event of Termination has occurred
and is continuing or, if any Event of Termination has occurred and is
continuing, specifying the nature and extent thereof;
 
(xi)        promptly after receipt thereof, copies of all notices received by
the Seller from an Originator under the Originator Purchase Agreement;
 
(xii)       promptly after the Seller obtains knowledge thereof, notice that the
aggregate Outstanding Balance of Originator Receivables is greater than
$450,000,000;
 
(xiii)      as soon as possible and in any event within three Business Days
after (A) the Seller or the Collection Agent receiving notice from any Insurance
Provider of its intent to reduce the principal credit limit amount of any
Special Concentration Obligor, (B) the Seller’s decision to change the Insurance
Provider with respect to any Special Concentration Obligor or (C) any Special
Concentration Insurance Agreement shall (w) terminate or otherwise cease to be
in full force and effect, (x) no longer cover a Special Concentration Obligor or
(y) be amended or modified to reduce the principal credit limit amount of any
Special Concentration Obligor or otherwise amended or modified in any material
manner, notice of such occurrence and the details giving rise thereto;
 
(xiv)      as soon as possible and in any event within three Business Days after
any Insurance Provider denies coverage or declines to make any payment with
respect to any Insured Receivables of a Special Concentration Obligor, notice of
such termination or other occurrence and the details giving rise thereto; and
 
 
51 

--------------------------------------------------------------------------------

 
 
(xv)        such other information respecting the Receivables (including any
Insurance Agreement) or the condition or operations, financial or otherwise, of
the Seller as the Program Agent or any Investor Agent may from time to time
reasonably request.
 
(l)            Corporate Separateness.  (i)  The Seller shall at all times
maintain at least one independent director who is not currently and has not been
during the five years preceding the date of this Agreement an officer, director,
employee or shareholder of an Affiliate of the Seller or any Other Company.
 
(ii)          The Seller shall not direct or participate in the management of
any of the Other Companies’ operations or of any other Person’s operations.
 
(iii)         The Seller shall conduct a portion of its business from an office
separate from that of the Other Companies and any other Person (but which may be
located in the same facility as one or more of the Other Companies).  The Seller
shall have stationery and other business forms and a mailing address and a
telephone number separate from that of the Other Companies and any other Person.
 
(iv)         The Seller shall at all times be adequately capitalized in light of
its contemplated business.
 
(v)          The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.
 
(vi)         The Seller shall maintain its assets and transactions separately
from those of the Other Companies and any other Person and reflect such assets
and transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies.  The Seller shall hold itself out to the public under the
Seller’s own name as a legal entity separate and distinct from the Other
Companies.  The Seller shall not hold itself out as having agreed to pay, or as
being liable, primarily or secondarily, for, any obligations of the Other
Companies.
 
(vii)        The Seller shall not maintain any joint account with any Other
Company or any other Person or become liable as a guarantor or otherwise with
respect to any Debt or contractual obligation of any Other Company or any other
Person.
 
(viii)       The Seller shall not make any payment or distribution of assets
with respect to any obligation of any Other Company or any other Person or grant
an Adverse Claim on any of its assets to secure any obligation of any Other
Company or any other Person.
 
 
52 

--------------------------------------------------------------------------------

 
 
(ix)          The Seller shall not make loans, advances or otherwise extend
credit to any of the Other Companies other than Purchaser Loans on the terms and
conditions set forth in the Originator Purchase Agreement.
 
(x)           The Seller shall comply with all requirements of the laws of the
State of Delaware with respect to its corporate formation and maintenance of its
independent corporate existence.
 
(xi)          The Seller shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Other Companies.
 
(xii)         The Seller shall not engage in any transaction with any of the
Other Companies, except as permitted by this Agreement and as contemplated by
the Originator Purchase Agreement.
 
(xiii)        The Seller shall comply with (and cause to be true and correct)
each of the facts and assumptions contained in the “true
sale/non-consolidation”  opinion of Thompson Hine LLP delivered pursuant to
Section 3.01(g).
 
(m)   Originator Purchase Agreement.  The Seller will not amend, waive or modify
any provision of the Originator Purchase Agreement (provided that the Seller may
extend the “Facility Termination Date” thereunder) or waive the occurrence of
any “Event of Termination” under the Originator Purchase Agreement, without in
each case the prior written consent of the Program Agent and each Investor
Agent.  The Seller will perform all of its obligations under the Originator
Purchase Agreement in all material respects and will enforce the Originator
Purchase Agreement in accordance with its terms in all material respects.
 
(n)   Nature of Business.  The Seller will not engage in any business other than
the purchase or acquisition of Receivables, Related Security and Collections
from an Originator and the transactions contemplated by this Agreement.  The
Seller will not create or form any Subsidiary.
 
(o)   Mergers, Etc.  The Seller will not merge with or into or consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the Originator Purchase Agreement.
 
(p)   Distributions, Etc.  The Seller will not declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of capital stock of the
Seller, or return any capital to its shareholders as such, or purchase, retire,
defease, redeem or otherwise acquire for value or make any payment in respect of
any shares of any class of capital stock of the Seller or any warrants, rights
or options to acquire any such shares, now or hereafter outstanding; provided,
however, that the Seller may declare and pay cash dividends or return capital on
its capital stock to its shareholders so long as (i) no Event of Termination
shall then exist or would occur as a result
 
 
53 

--------------------------------------------------------------------------------

 
 
 thereof, (ii) such dividends are in compliance with all applicable law
including the corporate law of the state of Seller’s incorporation, and
(iii) such dividends have been approved by all necessary and appropriate
corporate action of the Seller.
 
(q)   Debt.  The Seller will not incur any Debt, other than any Debt incurred
pursuant to this Agreement and the Deferred Purchase Price.
 
(r)   Certificate of Incorporation.  The Seller will not amend or delete
Articles THIRD, FIFTH, SEVENTH, TENTH, ELEVENTH, TWELFTH or FOURTEENTH of its
certificate of incorporation.
 
(s)   Tangible Net Worth.  The Seller will maintain Tangible Net Worth at all
times equal to at least 3% of the Outstanding Balance of the Receivables at such
time.
 
(t)            Misdirected Payments. The Seller will not deposit or otherwise
credit, or cause to be so deposited or credited, to any Lock-Box Account cash or
cash proceeds other than Collections of Receivables.  The Seller shall use
commercially reasonable efforts (including, without limitation, sending notices
from time to time to any Person depositing or crediting to any Lock-Box Account
cash or cash proceeds which are not Collections of Receivables) to prevent cash
or cash proceeds other than Collections of Receivables from being deposited or
credited to any Lock-Box.
 
(u)           No Commingling. In the event that any cash or cash proceeds other
than Collections of Receivables are deposited or credited to any Lock-Box
Account, the Seller shall, or shall cause, such cash or cash proceeds to be
identified and withdrawn from the Lock-Box Account within three Business Days of
such deposit or credit.
 
(v)           Insurance Agreement. All premiums for any Insurance Agreement will
be paid by the Seller and will be paid from the Seller’s own funds.  The Seller
shall assure that any condition, covenant or circumstance required of the Seller
in any Special Concentration Insurance Agreement is effected and complied with
on a timely basis.
 
SECTION 5.02  Covenant of the Seller and each Originator.  Until the latest of
the Facility Termination Date or the date on which no Capital of or Yield on any
Receivable Interest shall be outstanding or the date all other amounts owed by
the Seller hereunder to the Investors, the Banks, the Investor Agents or the
Program Agent are paid in full, each of the Seller and each Originator will, at
their respective expense (other than expenses incurred in connection with the
Program Agent’s routine annual due diligence visit), from time to time during
regular business hours as requested by the Program Agent or any Investor Agent,
permit the Program Agent, any Investor Agent or their respective agents or
representatives (including independent public accountants, which may be the
Seller’s or the Originators’ independent public accountants), (i) to conduct, on
a reasonable and customary basis, periodic audits of the Receivables, the
Related Security and the related books and records and collections systems of
the Seller or such Originator, as the case may be, (ii) to examine and make
copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Seller or such Originator, as the case may be, relating to Pool
Receivables and the Related Security, including, without limitation, the
 
 
54 

--------------------------------------------------------------------------------

 
 
Contracts, and (iii) to visit the offices and properties of the Seller or such
Originator, as the case may be, for the purpose of examining such materials
described in clause (ii) above, and to discuss matters relating to Pool
Receivables and the Related Security or the Seller’s or such Originator’s
performance under the Transaction Documents or under the Contracts with any of
the officers or employees of the Seller or such Originator, as the case may be,
having knowledge of such matters.  In addition, upon the Program Agent’s or any
Investor Agent’s request at least once per year, the Seller will, at its
expense, appoint independent public accountants (which may, with the consent of
the Program Agent, be the Seller’s regular independent public accountants), or
utilize the Program Agent’s representatives or auditors, to prepare and deliver
to the Program Agent and each Investor Agent a written report with respect to
the Receivables and the Credit and Collection Policy (including, in each case,
the systems, procedures and records relating thereto) on a scope and in a form
reasonably and customarily requested by the Program Agent and the Investor
Agents.
 
ARTICLE VI

 
ADMINISTRATION AND COLLECTION
OF POOL RECEIVABLES
 
SECTION 6.01  Designation of Collection Agent.  The servicing, administration
and collection of the Pool Receivables shall be conducted by the Collection
Agent so designated hereunder from time to time.  Until the Program Agent gives
notice to the Seller and the Investor Agents of the designation of a new
Collection Agent (which notice may only be given following the occurrence of a
Collection Agent Default), Lexmark International is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms hereof.  The Program Agent, at any time after the
occurrence of a Collection Agent Default, may designate, with the consent of the
Investor Agents, as Collection Agent any Person (including itself) to succeed
Lexmark International or any successor Collection Agent, if such Person shall
consent and agree to the terms hereof.  The Collection Agent may, with the prior
consent of the Program Agent and each Investor Agent, subcontract with any other
Person for the servicing, administration or collection of the Pool
Receivables.  Any such subcontract shall not affect the Collection Agent’s
liability for performance of its duties and obligations pursuant to the terms
hereof and any such subcontract shall automatically terminate upon designation
of a Successor Collection Agent.
 
SECTION 6.02  Duties of Collection Agent.  (a)  The Collection Agent shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Pool Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy.  The Seller, the Program
Agent, the Investor Agents, the Banks and the Investors hereby appoint the
Collection Agent, from time to time designated pursuant to Section 6.01, as
agent for themselves and for the Investors and the Banks to enforce their
respective rights and interests in the Pool Receivables, the Related Security
and the related Contracts.  In performing its duties as Collection Agent, the
Collection Agent shall exercise the same care and apply the same policies as it
would exercise and apply if it owned such Receivables and shall act in the best
interests of the Seller, the Investors, the Banks, the Investor Agents and the
Program Agent.  The Collection Agent shall, at its expense, also promptly take
such actions and provide such notices as are
 
 
55 

--------------------------------------------------------------------------------

 
 
required pursuant to any Insurance Agreement in order to obtain payment
thereunder with respect to any Insured Receivables as to which an Insured
Receivable Default has occurred, including, without limitation, with respect to
any Special Concentration Insurance Agreement, timely make such written demands
for payment from the applicable Insured Obligor, promptly after the occurrence
of an Insured Receivable Default thereunder submit such proofs of loss and
releases to the applicable Insurance Provider, and promptly provide such other
information requested by the applicable Insurance Provider to facilitate payment
thereunder, in each case pursuant to the terms of such Special Concentration
Insurance Agreement in order to obtain payment thereunder as soon as reasonably
possible.
 
(b)      The Collection Agent shall administer the Collections in accordance
with the procedures described in Section 2.04.
 
(c)       If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, an Originator, while it is the Collection
Agent, may, in accordance with the Credit and Collection Policy, extend the
maturity or adjust the Outstanding Balance of any Receivable as such Originator
deems appropriate to maximize Collections thereof, or otherwise amend or modify
other terms of any Receivable, provided that the classification of any such
Receivable as a Delinquent Receivable or Defaulted Receivable shall not be
affected by any such extension.
 
(d)      The Collection Agent shall hold in trust for the Seller and each
Investor and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables.  The Collection Agent shall mark
the Seller’s master data processing records evidencing the Pool Receivables with
a legend, acceptable to the Program Agent, evidencing that Receivable Interests
therein have been sold and, at the request of the Program Agent, shall mark
conspicuously each invoice evidencing each Pool Receivable and the related
Contract with such a legend.
 
(e)       The Collection Agent shall, within three Business Days following
receipt thereof, turn over to the applicable Originator any cash collections or
other cash proceeds received with respect to Excluded Receivables, and, turn
over to the Seller any cash collections or other cash proceeds received with
respect to Receivables not constituting Pool Receivables.
 
(f)        The Collection Agent shall, from time to time at the request of the
Program Agent or any Investor Agent, furnish to the Program Agent and the
Investor Agents (promptly after any such request) a calculation of the amounts
set aside for the Investors, the Banks and the Investor Agents pursuant to
Section 2.04.
 
(g)       (i)           On or prior to the 15th calendar day of each month (or
if such day is not a Business Day, the next Business Day), the Collection Agent
shall prepare and forward to the Program Agent and each Investor Agent a Monthly
Report relating to the Receivable Interests outstanding on the last day of the
immediately preceding month.
 
(ii)           If a Level I Downgrade Event (but no Level II Downgrade Event)
shall have occurred and be continuing, on or prior to the close of business on
the second
 
 
56 

--------------------------------------------------------------------------------

 
 
Business Day of each Week, the Collection Agent shall prepare and forward to the
Program Agent and each Investor Agent a Weekly Report which shall contain
information related to the Receivables current as of the close of business on
the last Business Day of the preceding Week.
 
(iii)           If a Level II Downgrade Event shall have occurred and be
continuing, the Collection Agent shall, by no later than 3:00 P.M. (New York
City time) on each Business Day, prepare and forward to the Program Agent and
each Investor Agent a Daily Report which shall contain information relating to
the Receivables current as of the close of business on the immediately prior
Business Day.
 
The Collection Agent may elect  to transmit Seller Reports to the Program Agent
and each Investor Agent by electronic mail (each an “E-Mail Seller Report”)
provided, that (i) each E-Mail Seller Report shall be (A) formatted as the
Program Agent and each Investor Agent may designate from time to time and (B)
sent to the Program Agent and each Investor Agent at an electronic mail address
designated by such Agent, and (ii) the Program Agent and each Investor Agent (A)
shall be authorized to rely upon such E-Mail Seller Report for purposes of this
Agreement to the same extent as if the contents thereof had been otherwise
delivered to such Agent in accordance with the terms of this Agreement and (B)
may, upon notice in writing to the Collection Agent and the Seller, terminate
the right of the Collection Agent to transmit E-Mail Seller Reports.
 
SECTION 6.03  Certain Rights of the Agents.  (a)  The Program Agent shall not
deliver to the Lock-Box Banks the Notices of Effectiveness attached to the
Lock-Box Agreements unless and until a Cash Control Triggering Event shall have
occurred.  The Seller hereby transfers to the Program Agent the exclusive
ownership and control of the Lock-Box Accounts to which the Obligors of Pool
Receivables shall make payments and the Cash Collateral Account.
 
(b)           At any time following a Cash Control Triggering Event:
 
(i)         The Program Agent may notify the Obligors of Pool Receivables (with
a copy to the Investor Agents), at the Seller’s expense, of the ownership of
Receivable Interests under this Agreement and direct that all payments  be made
directly to the Program Agent or its designee.
 
(ii)         At the Agents’ request and at the Seller’s expense, the Seller
shall notify each Obligor of Pool Receivables (with a copy to the Program Agent
and each Investor Agent) of the ownership of Receivable Interests under this
Agreement and direct that payments be made directly to the Program Agent or its
designee.
 
(iii)        At the Program Agent’s request and at the Seller’s expense, the
Seller and the Collection Agent shall (A) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Pool Receivables and the related Contracts
and Related Security, or that are otherwise necessary or desirable to collect
the Pool Receivables, and shall make the same available to the Program Agent at
a
 
 
57 

--------------------------------------------------------------------------------

 
 
place selected by the Program Agent or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Program Agent and,
promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Program Agent or
its designee.
 
(iv)        The Seller authorizes the Program Agent to take any and all steps in
the Seller’s name and on behalf of the Seller that are necessary or desirable,
in the determination of the Program Agent, to collect amounts due under the Pool
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Pool Receivables and
enforcing the Pool Receivables and the Related Security and related Contracts.
 
SECTION 6.04  Rights and Remedies.  (a)  If the Collection Agent fails to
perform any of its obligations under this Agreement, the Program Agent may (but
shall not be required to) itself perform, or cause performance of, such
obligation; and the Program Agent’s costs and expenses incurred in connection
therewith shall be payable by the Collection Agent.
 
(b)         The Seller and each Originator shall perform their respective
obligations under the Contracts related to the Pool Receivables to the same
extent as if Receivable Interests had not been sold and the exercise by the
Program Agent on behalf of the Investors, the Banks and the Investor Agents of
their rights under this Agreement shall not release the Collection Agent or the
Seller from any of their duties or obligations with respect to any Pool
Receivables or related Contracts.  Neither the Program Agent, the Investors, the
Banks nor the Investor Agents shall have any obligation or liability with
respect to any Pool Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of the Seller thereunder.
 
(c)          In the event of any conflict between the provisions of Article VI
of this Agreement and Article VI of the Originator Purchase Agreement, the
provisions of Article VI of this Agreement shall control.
 
SECTION 6.05  Further Actions Evidencing Purchases.  Each Originator agrees from
time to time, at its expense, to promptly execute and deliver all further
instruments and documents, and to take all further actions, that may, to its
knowledge, be necessary or desirable, or that the Program Agent or any Investor
Agent may reasonably request, to perfect, protect or more fully evidence the
Receivable Interests purchased hereunder, or to enable the Investors, the Banks,
the Investor Agents or the Program Agent to exercise and enforce their
respective rights and remedies hereunder.  Without limiting the foregoing, each
Originator will (i) upon the request of the Program Agent or any Investor Agent,
execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that the Program Agent or any
Investor Agent may reasonably request, to perfect, protect or evidence such
Receivable Interests; (ii) mark its master data processing records evidencing
the Pool Receivables with a legend, acceptable to the Program Agent, evidencing
that Receivable Interests therein have been sold; and (iii) upon an Event of
Termination and the request of the Program Agent or any Investor Agent, mark
conspicuously each invoice evidencing each Pool Receivable with such a legend.
 
 
58 

--------------------------------------------------------------------------------

 
 
SECTION 6.06  Covenants of the Collection Agent and each
Originator.(a) Audits.  The Collection Agent will, from time to time during
regular business hours as requested by the Program Agent or any Investor Agent,
on a reasonable and customary basis, permit the Program Agent or such Investor
Agent, or their agents or representatives (including independent public
accountants, which may be the Collection Agent’s independent public
accountants), (i) to conduct periodic audits of the Receivables, the Related
Security and the related books and records and collections systems of the
Collection Agent, (ii) to examine and make copies of and abstracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of the Collection Agent relating
to Pool Receivables and the Related Security, including, without limitation, the
Contracts, and (iii) to visit the offices and properties of the Collection Agent
for the purpose of examining such materials described in clause (ii) above, and
to discuss matters relating to Pool Receivables and the Related Security or the
Collection Agent’s performance hereunder with any of the officers or employees
of the Collection Agent having knowledge of such matters.
 
(b)      Change in Credit and Collection Policy.  No Originator will make any
change in the Credit and Collection Policy that would impair the collectibility
of any Pool Receivable or the ability of any Originator (if it is acting as
Collection Agent) to perform its obligations under this Agreement. In the event
that the Collection Agent or an Originator makes any change to the Credit and
Collection Policy, it shall, within five Business Days of such change, provide
the Program Agent and each Investor Agent with an updated Credit and Collection
Policy and a summary of all material changes.
 
SECTION 6.07  Indemnities by the Collection Agent.  Without limiting any other
rights that the Program Agent, any Investor Agent, any Investor, any Bank or any
of their respective Affiliates (each, a “Special Indemnified Party”) may have
hereunder or under applicable law, and in consideration of its appointment as
Collection Agent, the Collection Agent hereby agrees to indemnify each Special
Indemnified Party from and against any and all claims, losses and liabilities
(including reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Special Indemnified Amounts”) arising out of or resulting from
any of the following (excluding, however, (a) Special Indemnified Amounts to the
extent found by a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct on the part of such Special Indemnified Party,
(b) recourse for uncollectible Receivables or (c) any income taxes or any other
tax or fee measured by income incurred by such Special Indemnified Party arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract):
 
(i)      any representation made or deemed made by the Collection Agent pursuant
to Section 4.02(g) hereof which shall have been incorrect in any respect when
made or any other representation or warranty or statement made or deemed made by
the Collection Agent under or in connection with this Agreement which shall have
been incorrect in any material respect when made;
 
(ii)      the failure by the Collection Agent to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or Contract; or the
failure of any Pool Receivable or Contract to conform to any such applicable
law, rule or regulation;
 
 
59 

--------------------------------------------------------------------------------

 
 
(iii)      the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool, the Contracts and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;
 
(iv)      any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement;
 
(v)       the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;
 
(vi)      any action or omission by the Collection Agent reducing or impairing
the rights of the Program Agent, the Investor Agents, the Investors or the Banks
with respect to any Pool Receivable or the value of any Pool Receivable;
 
(vii)     any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or
 
(viii)    any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable.
 
SECTION 6.08  Cash Collateral Account.  Within 10 Business Days following a
Level I Downgrade Event (and in any event within two Business Days following a
Level II Downgrade Event), the Collection Agent shall establish and maintain or
cause to be established and maintained in the name of the Seller, for the
benefit of the Investor Agents, the Investors and the Banks and under the sole
dominion and control of the Program Agent, with a financial institution
acceptable to the Program Agent and each Investor Agent a segregated interest
bearing deposit account (the “Cash Collateral Account”, and such financial
institution holding such account a “Cash Collateral Bank”).  Such Cash
Collateral Account shall be subject to a Cash Collateral Agreement in form and
substance satisfactory to the Program Agent, each Investor Agent, the Seller,
the Collection Agent and the Cash Collateral Bank (the “Cash Collateral
Agreement”).
 
ARTICLE VII

 
EVENTS OF TERMINATION
 
SECTION 7.01  Events of Termination.  If any of the following events (“Events of
Termination”) shall occur and be continuing:
 
(a)        The Collection Agent (i) shall fail to perform or observe any term,
covenant or agreement under this Agreement (other than as referred to in clauses
(ii), (iii), (iv), (v) or (vi) of this subsection (a)) and such failure shall
remain unremedied for 10 Business Days,
 
 
60 

--------------------------------------------------------------------------------

 
 
(ii) shall fail to make when due any payment or deposit with respect to Fees or
Yield to be made by it under this Agreement and such failure shall remain
unremedied for one Business Day after notice thereof has been delivered by the
Program Agent or any Investor Agent, (iii) shall fail to make when due any
payment or deposit with respect to Capital to be made by it under this
Agreement, (iv) (A) shall fail to deliver when due any Weekly Report or Daily
Report and such failure shall remain unremedied for more than two Business Days,
in the case of a Weekly Report, or for more than one Business Day, in the case
of a Daily Report, or (B) shall fail to deliver when due more than two Weekly
Reports in any calendar month or more than two Daily Reports in any calendar
week, (v) shall fail to deposit into the Cash Collateral Account, when due, the
correct amount of any deposit required to be made into such account, or (vi)
shall fail to perform or observe any term, covenant or agreement contained in
Sections 6.02 or 6.08 (other than as set forth in clauses (ii), (iii), (iv) or
(v) of this subsection) and such failure shall remain unremedied for more than
five Business Days; or
 
(b)         The Seller shall fail to make any payment required under
Section 2.04(f) on the Business Day on which the next payment in respect of
Capital is required to be made hereunder; or
 
(c)         Any representation or warranty made or deemed made by the Seller or
the Collection Agent (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document or any
information or report delivered by the Seller or the Collection Agent pursuant
to this Agreement or any other Transaction Document shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; provided, however, the making or deemed making of a incorrect or
untrue representation or warranty with respect to clause (iii)(2) of Section
4.01(b) or Sections 4.01(d), (e), (f), (g), (i), (j), (k) or (m), or clause
(iii)(2) of Section 4.02(b) or Sections 4.02(d), (e) or (f) shall not constitute
an Event of Termination so long as within 10 Business Days after the earliest
date on which the Seller, any Originator or the Collection Agent obtains
knowledge or receives notice that any such representation or warranty is
incorrect or untrue (i) the Program Agent and each Investor Agent expressly
waives in writing (at its sole and absolute discretion), the Event of
Termination which would otherwise arise therefrom or (ii) the outstanding
Capital hereunder is reduced to $0; or
 
(d)          The Seller or any Originator:
 
(i)            shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement (other than as referred to in clauses
(ii),  (iii) or (iv) of this subsection (d)) on its part to be performed or
observed;
 
(ii)           shall fail to make when due any payment or deposit with respect
to Fees or Yield to be made by it under this Agreement and such failure shall
remain unremedied for one Business Day after notice thereof has been delivered
by the Program Agent or any Investor Agent;
 
(iii)           shall fail to make when due any payment or deposit with respect
to Capital to be made by it under this Agreement; or
 
 
61 

--------------------------------------------------------------------------------

 
 
(iv)           shall fail to perform or observe any term, covenant or agreement
contained in:
 
(x)  Section 5.01(b), (e), (g), (h),(k)(vii), (k)(xiii) (to the extent such
notice relates to (A) a reduction of the insurance limit provided under a
Special Concentration Insurance Agreement for any Special Concentration Obligor
to an amount that is less than the amount set forth on Schedule III hereto with
respect to such Special Concentration Obligor or (B) the termination of any
Special Concentration Insurance Agreement with respect to a Special
Concentration Obligor), (t) or Section 5.02 and such failure shall remain
unremedied for 10 Business Days from the earliest date that the Seller, any
Originator or the Collection Agent obtains knowledge or receives notice of such
failure (provided, that with respect to Section 5.01(g) and (h) no such grace
period shall apply if the aggregate amount of Collections subject to such
failure shall exceed $1,000,000, and provided, further, that with respect to
Section 5.01(t) no such grace period shall apply if the aggregate amount of
Collections subject to such failure shall exceed $10,000,000); or
 
(y)  Section 5.01(a), (c), (f), (i), (k)(i), (k)(ii), (k)(iii), (k)(v), (k)(vi),
(k)(x), (k)(xi), (k)(xiii) (except as set forth in clause (iv)(x) of this
subsection (d)), (k)(xiv), and (k)(xv) and such failure shall remain unremedied
for 20 Business Days from the earliest date that the Seller, any Originator or
the Collection Agent obtains knowledge or receives notice of such failure; or
 
(e)           The Collection Agent or any Originator shall fail to pay any
principal of or premium or interest on any of its Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or
 
(f)            Any purchase or any reinvestment pursuant to this Agreement shall
for any reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.11 shall for any reason cease to be a valid and perfected
first priority security interest in the collateral security referred to in that
section; or
 
 
62 

--------------------------------------------------------------------------------

 
 
(g)            The Seller, Collection Agent or any Originator shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Seller or any Originator seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Seller or any
Originator shall take any action to authorize any of the actions set forth above
in this subsection (g); or
 
(h)             As of the last day of any calendar month, (i) the three-month
rolling weighted average Dilution Ratio shall exceed 18%, (ii) the Default Ratio
shall exceed 6%, (iii) the Delinquency Ratio shall exceed 6% or (iv) the
Loss-to-Liquidation Ratio shall exceed 1.0%; provided, however, the foregoing
shall not constitute an Event of Termination so long as within 10 Business Days
after the earlier of (A) the date that the Seller Report setting forth such
calculations is required to be delivered by the Collection Agent pursuant to
Section 6.01(g) and (B) the actual date of delivery of such Seller Report,
either (i) the Program Agent and each Investor Agent expressly waives in
writing, the Event of Termination which would otherwise arise therefrom or
(ii) the outstanding Capital hereunder is reduced to $0; or
 
(i)              (A) Prior to the occurrence of a Level I Downgrade Event, the
sum of the Receivable Interests shall on any Business Day be greater than 100%
and shall remain greater than 100% for a period of five consecutive Business
Days; (B) after the occurrence and during the continuation of a Level I
Downgrade Event (so long as no Level II Downgrade Event shall have occurred),
the Net Receivables Pool Balance is less than the Required Net Receivables Pool
Balance as of the close of business on the last Business Day of any Week and the
Net Receivables Pool Balance shall remain less than the Required Net Receivables
Pool Balance for a period of one Business Day after the delivery of the Weekly
Report for such Week; or (C) after the occurrence and during the continuation of
a Level II Downgrade Event, the Net Receivables Pool Balance is less than the
Required Net Receivables Pool Balance as of the close of business on any
Business Day and the Net Receivables Pool Balance shall remain less than the
Required Net Receivables Pool Balance for a period of one Business Day after the
delivery of the Daily Report for such Business Day;
 
(j)               There shall occur any event which may (in the Program Agent
and each Investor Agent’s reasonable judgment) materially adversely affect (i)
the collectibility of more than 20% of the Receivables in the Receivables Pool
or (ii) the ability of the Seller or the Collection Agent to collect Receivables
which constitute more than 20% of the Receivables which are Pool Receivables or
otherwise perform its obligations under this Agreement; provided, however, the
foregoing clause (i) shall not constitute an Event of Termination so long as
within 10 Business Days thereafter, either (A) the Program Agent and each
Investor Agent expressly
 
 
63 

--------------------------------------------------------------------------------

 
 
waives in writing, the Event of Termination which would otherwise arise
therefrom or (B) the outstanding Capital hereunder is reduced to $0; or
 
(k)              An “Event of Termination” or “Facility Termination Date” shall
occur under the Originator Purchase Agreement, or the Originator Purchase
Agreement shall cease to be in full force and effect, or the Seller or any
Originator shall state so in writing; or
 
(l)               All of the outstanding capital stock of the Seller shall cease
to be owned, directly or indirectly, by Lexmark International; or all of the
outstanding membership interests of Perceptive Software shall cease to be owned
by Lexmark International; or
 
(m)             (i) The Leverage Ratio (as such term is defined in the Credit
Facility as in effect on January 18, 2012 and any additional defined terms used
in such definition shall have their meanings as in effect on January 18, 2012)
shall exceed 3.0:1.0 at any time or (ii) the Interest Coverage Ratio (as such
term is defined in the Credit Facility as in effect on January 18, 2012 and any
additional defined terms used in such definition shall have their meanings as in
effect on January 18, 2012) for any period of four consecutive fiscal quarters
of Lexmark International shall be less than 3.0:1.0; or
 
(n)              a Collection Agent Default shall occur;
 
then, and in any such event, any or all of the following actions may be taken by
notice to the Seller:  (x) the Program Agent may in its discretion, and shall,
at the direction of any Investor Agent, declare the Facility Termination Date to
have occurred (in which case the Facility Termination Date shall be deemed to
have occurred), (y) the Program Agent may in its discretion, and shall, at the
direction of any Investor Agent, declare the Commitment Termination Date to have
occurred (in which case the Commitment Termination Date shall be deemed to have
occurred), and (z) without limiting any right under this Agreement to replace
the Collection Agent, the Program Agent may in its discretion, and shall, at the
direction of any Investor Agent, designate another Person to succeed the
applicable Originator as the Collection Agent so long as a Collection Agent
Default shall have occurred and be continuing; provided, that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (g) of this Section 7.01,
the Facility Termination Date and the Commitment Termination Date shall occur,
the applicable Originator (if it is then serving as the Collection Agent) shall
cease to be the Collection Agent, and the Program Agent or its designee shall
become the Collection Agent.  Upon any such declaration or designation or upon
such automatic termination, the Investors, the Banks, the Investor Agents and
the Program Agent shall have, in addition to the rights and remedies which they
may have under this Agreement, all other rights and remedies provided after
default under the UCC and under other applicable law, which rights and remedies
shall be cumulative.
 
ARTICLE VIII
 
THE PROGRAM AGENT
 
SECTION 8.01  Authorization and Action.  Each Investor and each Bank hereby
appoints and authorizes the Program Agent to take such action as agent on its
behalf and
 
 
64 

--------------------------------------------------------------------------------

 
 
to exercise such powers under this Agreement and the other Transaction Documents
as are delegated to the Program Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto.  The Program Agent shall
not have any duties other than those expressly set forth in the Transaction
Documents, and no implied obligations or liabilities shall be read into any
Transaction Document, or otherwise exist, against the Program Agent.  The
Program Agent does not assume, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with, the Seller or any
Originator.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall the Program Agent ever be required to
take any action which exposes the Program Agent to personal liability or which
is contrary to any provision of any Transaction Document or applicable law.
 
SECTION 8.02  Program Agent’s Reliance, Etc.  Neither the Program Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Program Agent under or in
connection with this Agreement (including, without limitation, the Program
Agent’s servicing, administering or collecting Pool Receivables as Collection
Agent) or any other Transaction Document, except for its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Program Agent:  (a) may consult with legal counsel (including
counsel for any Investor Agent, the Seller and the Collection Agent),
independent certified public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Investor Agent, Investor or Bank
(whether written or oral) and shall not be responsible to any Investor Agent,
Investor or Bank for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or any other
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Transaction Document on the part of the Seller or
the Collection Agent or to inspect the property (including the books and
records) of the Seller or the Collection Agent; (d) shall not be responsible to
any Investor Agent, Investor or Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto; and (e) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by telecopier or telex) believed by it to be genuine and signed or sent
by the proper party or parties.
 
SECTION 8.03  BTMU and Affiliates.  BTMU and any of its Affiliates may generally
engage in any kind of business with the Seller, the Collection Agent or any
Obligor, any of their respective Affiliates and any Person who may do business
with or own securities of the Seller, the Collection Agent or any Obligor or any
of their respective Affiliates, all as if BTMU were not the Program Agent and
without any duty to account therefor to the Investor Agents, the Investors or
the Banks.
 
SECTION 8.04  Indemnification of Program Agent.  Each Bank agrees to indemnify
the Program Agent (to the extent not reimbursed by the Seller or the
Originators), ratably according to the respective Percentage of such Bank, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or
 
 
65 

--------------------------------------------------------------------------------

 
 
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Program Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Program Agent under this Agreement or any other Transaction
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Program Agent’s gross
negligence or willful misconduct.
 
SECTION 8.05  Delegation of Duties.  The Program Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Program Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
SECTION 8.06  Action or Inaction by Program Agent.  The Program Agent shall in
all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investor Agents and assurance of its indemnification by the Banks, as it
deems appropriate.  The Program Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Investor Agents and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Investors, Banks, the Program
Agent and the Investor Agents.
 
SECTION 8.07  Notice of Events of Termination.  The Program Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless the Program Agent has received
notice from any Investor Agent, Investor, Bank, the Collection Agent, any
Originator or the Seller stating that an Incipient Event of Termination or Event
of Termination has occurred hereunder and describing such Incipient Event of
Termination or Event of Termination.  If the Program Agent receives such a
notice, it shall promptly give notice thereof to each Investor Agent whereupon
each Investor Agent shall promptly give notice thereof to its respective
Investors and Related Banks.  The Program Agent shall take such action
concerning an Incipient Event of Termination or an Event of Termination as may
be directed by the Investor Agents (subject to the other provisions of this
Article VIII), but until the Program Agent receives such directions, the Program
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Program Agent deems advisable and in the best
interests of the Investors and Banks.
 
SECTION 8.08  Non-Reliance on Program Agent and Other Parties.  Each Investor
Agent, Investor and Bank expressly acknowledges that neither the Program Agent,
any of its Affiliates nor any of their respective directors, officers, agents or
employees has made any representations or warranties to it and that no act by
the Program Agent hereafter taken, including any review of the affairs of the
Seller or any Originator, shall be deemed to constitute any representation or
warranty by the Program Agent.  Each Investor and Bank represents and warrants
to the Program Agent that, independently and without reliance upon the Program
Agent, any of its Affiliates, any Investor Agent (except to the extent otherwise
agreed in writing between such Investor and its Investor Agent) or any other
Investor or Bank and based on such
 
 
66 

--------------------------------------------------------------------------------

 
 
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and the Originators, and the Receivable Interests
and its own decision to enter into this Agreement and to take, or omit, action
under this Agreement or any other Transaction Document.  Except for items
expressly required to be delivered under this Agreement or any other Transaction
Document by the Program Agent to any Investor Agent, Investor or Bank, the
Program Agent shall not have any duty or responsibility to provide any Investor
Agent, Investor or Bank with any information concerning the Seller or any
Originator or any of their Affiliates that comes into the possession of the
Program Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.
 
SECTION 8.09  Successor Program Agent.  The Program Agent may, upon at least
thirty (30) days’ notice to the Seller and each Investor Agent, resign as
Program Agent.  Such resignation shall not become effective until a successor
agent is appointed by the Investor Agents (with the approval of the Seller,
which approval shall not be unreasonably withheld and shall not be required if
an Incipient Event of Termination or an Event of Termination has occurred and is
continuing) and has accepted such appointment.  Upon such acceptance of its
appointment as Program Agent hereunder by a successor Program Agent, such
successor Program Agent shall succeed to and become vested with all the rights
and duties of the retiring Program Agent, and the retiring Program Agent shall
be discharged from its duties and obligations under the Transaction
Documents.  After any retiring Program Agent’s resignation hereunder, the
provisions of this Article VIII and Section 6.07 and Article X shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Program Agent.
 
SECTION 8.10  Reports and Notices.  The Program Agent hereby agrees to provide
each Investor Agent with copies of all material notices, reports and other
documents provided to the Program Agent by the Seller or the Collection Agent
hereunder (other than any notices received by the Program Agent referred to in
any of the definitions of Assignee Rate, Investor Rate or Fixed Period) which
are not otherwise required to be provided by the Seller or the Collection Agent
directly to the Investor Agents in accordance with the terms hereof.
 
ARTICLE IX

 
THE INVESTOR AGENTS
 
SECTION 9.01  Authorization and Action.  Each Investor and each Bank which
belongs to the same Group hereby appoints and authorizes the Investor Agent for
such Group to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to such Investor Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  No Investor Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Investor Agent.  No Investor Agent assumes, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Seller or any Originator.  Notwithstanding any provision of
this Agreement or any other Transaction Document, in no event shall any Investor
Agent ever be required to take any action
 
 
67 

--------------------------------------------------------------------------------

 
 
which exposes such Investor Agent to personal liability or which is contrary to
any provision of any Transaction Document or applicable law.
 
SECTION 9.02  Investor Agent’s Reliance, Etc.  No Investor Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as an Investor Agent under or in connection
with this Agreement or the other Transaction Documents (i) with the consent or
at the request or direction of the Investors and Banks in its Group or (ii) in
the absence of its or their own gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, an Investor Agent:  (a) may consult
with legal counsel (including counsel for the Program Agent, the Seller, the
Collection Agent or the Originators), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Investor or Bank (whether written or oral) and shall not be responsible to any
Investor or Bank for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or any other
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Transaction Document on the part of the Seller, any
Originator or any other Person or to inspect the property (including the books
and records) of the Seller, any Originator or the Collection Agent; (d) shall
not be responsible to any Investor or any Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Transaction Documents or any other instrument or document furnished
pursuant hereto; and (e) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by telecopier or telex) believed by it to be genuine and signed or sent
by the proper party or parties.
 
SECTION 9.03  Investor Agent and Affiliates.  With respect to any Receivable
Interest or interests therein owned by it, each Investor Agent shall have the
same rights and powers under this Agreement as any Bank and may exercise the
same as though it were not an Investor Agent.  Each Investor Agent and any of
its Affiliates may generally engage in any kind of business with the Seller, any
Originator, the Collection Agent or any Obligors, any of their respective
Affiliates and any Person who may do business with or own securities of the
Seller, any Originator, the Collection Agent or any Obligor or any of their
respective Affiliates, all as if such Investor Agent were not an Investor Agent
and without any duty to account therefor to any Investors or Banks.
 
SECTION 9.04  Indemnification of Investor Agents.  Each Bank in any Group agrees
to indemnify the Investor Agent for such Group (to the extent not reimbursed by
the Seller or the Originators), ratably according to the proportion of the
Percentage of such Bank to the aggregate Percentages of all Banks in such Group,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Investor Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
such Investor Agent under this Agreement or any other Transaction Document,
provided that no Bank shall be liable for any
 
 
68 

--------------------------------------------------------------------------------

 
 
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Investor
Agent’s gross negligence or willful misconduct.
 
SECTION 9.05  Delegation of Duties.  Each Investor Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Investor Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
SECTION 9.06  Action or Inaction by Investor Agent.  Each Investor Agent shall
in all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investors and Banks in its Group and assurance of its indemnification by the
Banks in its Group, as it deems appropriate.  Each Investor Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Investors and Banks in its Group, and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Investors and Banks in its Group.
 
SECTION 9.07  Notice of Events of Termination.  No Investor Agent shall be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless such Investor Agent has
received notice from the Program Agent, any other Investor Agent, any Investor
or Bank, the Collection Agent, any Originator or the Seller stating that an
Incipient Event of Termination or Event of Termination has occurred hereunder
and describing such Incipient Event of Termination or Event of Termination.  If
an Investor Agent receives such a notice, it shall promptly give notice thereof
to the Investors and Banks in its Group and to the Program Agent (but only if
such notice received by such Investor Agent was not sent by the Program
Agent).  The Investor Agent shall take such action concerning an Incipient Event
of Termination or an Event of Termination as may be directed by the Investors
and Banks in its Group (subject to the other provisions of this Article IX), but
until such Investor Agent receives such directions, such Investor Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as such Investor Agent deems advisable and in the best interests of the
Investors and Banks in its Group.
 
SECTION 9.08  Non-Reliance on Investor Agent and Other Parties.  Except to the
extent otherwise agreed to in writing between an Investor and its Investor
Agent, each Investor and Bank in the same Group expressly acknowledges that
neither the Investor Agent for its Group, any of its Affiliates nor any of such
Investor Agent’s or Affiliate’s directors, officers, agents or employees has
made any representations or warranties to it and that no act by such Investor
Agent hereafter taken, including any review of the affairs of the Seller, the
Collection Agent or any Originator, shall be deemed to constitute any
representation or warranty by such Investor Agent.  Except to the extent
otherwise agreed to in writing between an Investor and its Investor Agent, each
Investor and Bank in the same Group represents and warrants to the Investor
Agent for such Group that, independently and without reliance upon such Investor
Agent, any of its Affiliates, any other Investor Agent, the Program Agent or any
other Investor or Bank and based on such documents and information as it has
deemed appropriate, it has made and will continue to make its own appraisal of
and investigation into the business, operations,
 
 
69 

--------------------------------------------------------------------------------

 
 
property, prospects, financial and other conditions and creditworthiness of the
Seller, the Originators and the Receivable Interests and its own decision to
enter into this Agreement and to take, or omit, action under this Agreement or
any other Transaction Document.  Except for items expressly required to be
delivered under this Agreement or any other Transaction Document by an Investor
Agent to any Investor or Bank in its Group, no Investor Agent shall have any
duty or responsibility to provide any Investor or Bank in its Group with any
information concerning the Seller, any Originator or any of their Affiliates
that comes into the possession of such Investor Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.
 
SECTION 9.09  Successor Investor Agent.  Any Investor Agent may, upon at least
thirty (30) days’ notice to the Program Agent, the Seller and the Investors and
Banks in its Group, resign as Investor Agent for its Group.  Such resignation
shall not become effective until a successor investor agent is appointed by the
Investors and Banks in such Group and has accepted such appointment.  Upon such
acceptance of its appointment as Investor Agent for such Group hereunder by a
successor Investor Agent, such successor Investor Agent shall succeed to and
become vested with all the rights and duties of the retiring Investor Agent, and
the retiring Investor Agent shall be discharged from its duties and obligations
under the Transaction Documents.  After any retiring Investor Agent’s
resignation hereunder, the provisions of this Article IX and Section 6.07 and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Investor Agent.
 
SECTION 9.10  Reliance on Investor Agent.  Unless otherwise advised in writing
by an Investor Agent or by any Investor or Bank in such Investor Agent’s Group,
each party to this Agreement may assume that (i) such Investor Agent is acting
for the benefit and on behalf of each of the Investors and Banks in its Group,
as well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Investor Agent has been duly
authorized and approved by all necessary action on the part of the Investors and
Banks in its Group.
 
ARTICLE X

 
INDEMNIFICATION
 
SECTION 10.01  Indemnities by the Seller.  Without limiting any other rights
that the Program Agent, the Investor Agents, the Investors, the Banks or any of
their respective Affiliates (each, an “Indemnified Party”) may have hereunder or
under applicable law, the Seller hereby agrees to indemnify each Indemnified
Party from and against any and all claims, losses and liabilities (including
reasonable attorneys’ fees) (all of the foregoing being collectively referred to
as “Indemnified Amounts”) arising out of or resulting from this Agreement or the
other Transaction Documents or the use of proceeds of purchases or reinvestments
or the ownership of Receivable Interests or in respect of any Receivable or any
Contract, excluding, however, (a) Indemnified Amounts to the extent found by a
court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of such Indemnified Party, (b) recourse (except
as otherwise specifically provided in this Agreement) for uncollectible
Receivables or (c) any income taxes incurred by such Indemnified Party arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract.  Without limiting or being
limited by the foregoing, the Seller shall pay on
 
 
70 

--------------------------------------------------------------------------------

 
 
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:
 
(i)       the characterization in any Seller Report or other written statement
made by or on behalf of the Seller of any Receivable as an Eligible Receivable
or as included in the Net Receivables Pool Balance which, as of the date of such
Seller Report or other statement, is not an Eligible Receivable or should not be
included in the Net Receivables Pool Balance;
 
(ii)       any representation or warranty or statement made or deemed made by
the Seller (or any of its officers) under or in connection with this Agreement
or any of the other Transaction Documents which shall have been incorrect in any
material respect when made;
 
(iii)       the failure by the Seller or any Originator to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such applicable law, rule or regulation;
 
(iv)       the failure to vest in the Investors or the Banks, as the case may
be, (a) a perfected undivided percentage ownership interest, to the extent of
each Receivable Interest, in the Receivables in, or purporting to be in, the
Receivables Pool and the Related Security and Collections in respect thereof, or
(b) a perfected security interest as provided in Section 2.11, in each case free
and clear of any Adverse Claim;
 
(v)        the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;
 
(vi)       any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);
 
 
71 

--------------------------------------------------------------------------------

 
 
(vii)       any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;
 
(viii)      any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract;
 
(ix)         the commingling of Collections of Pool Receivables at any time with
other funds;
 
(x)          any third party investigation, litigation or proceeding related to
this Agreement or the use of proceeds of purchases or reinvestments or the
ownership of Receivable Interests or in respect of any Receivable or Related
Security or Contract (excluding any collection costs of the Program Agent, the
Investor Agents, the Investors or the Banks arising directly from the financial
inability of an Obligor to pay in respect of any Receivable);
 
(xi)         any failure of the Seller to comply with its covenants contained in
this Agreement or any other Transaction Document;
 
(xii)        any claim brought by any Person other than an Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Receivable;
 
(xiii)       the failure of the Seller or any Originator to comply with any term
or provision of any Contract that contains a confidentiality provision that
purports to restrict the ability of the Program Agent, the Investor Agents, the
Investors or the Banks to exercise their rights under this Agreement, including,
without limitation, their right to review the Contract; or
 
(xiv)       the failure by the Seller or any Originator to comply with the terms
of any Special Concentration Insurance Agreement, to maintain in full force and
effect any such Special Concentration Insurance Agreement or to ensure that the
Receivables of a Special Concentration Obligor are covered by a Special
Concentration Insurance Agreement.
 
ARTICLE XI

 
MISCELLANEOUS
 
SECTION 11.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller therefrom shall be effective
unless in a writing signed by each Investor Agent and the Program Agent (and, in
the case of any amendment, also signed by the Seller), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by the Collection Agent in
addition to each Investor Agent and the Program Agent, affect the rights or
duties of the Collection Agent under this Agreement.  No failure on the part of
the Investors, the
 
 
72 

--------------------------------------------------------------------------------

 
 
Banks, the Investor Agents or the Program Agent to exercise, and no delay in
exercising, any power, right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such power, right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.  The rights and remedies herein provided
shall be cumulative and nonexclusive of any rights or remedies provided by
law.  Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
 
SECTION 11.02  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
 
SECTION 11.03  Assignability.  (a)  This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest) shall be
assignable by the Investors and their successors and assigns (prior to an Event
of Termination or Incipient Event of Termination, with the prior written consent
of the Seller, such consent not to be unreasonably withheld or delayed; provided
that assignments to any Investor Agent, the Program Agent or an Affiliate of
such Agents or to a receivables securitization company administered by any
Investor Agent, the Program Agent or an Affiliate of such Agents shall not
require such consent).  Each assignor of a Receivable Interest or any interest
therein shall notify the Program Agent, its Investor Agent and the Seller of any
such assignment.  Each assignor of a Receivable Interest or any interest therein
may, in connection with any such assignment or participation, disclose to the
assignee or participant any information relating to the Seller or the
Originators, including the Receivables, furnished to such assignor by or on
behalf of the Seller or by the Program Agent; provided that, prior to any such
disclosure, the assignee or participant agrees to preserve the confidentiality
of any confidential information relating to the Seller or the Originators
received by it from any of the foregoing entities.
 
(b)       Each Bank may assign to any Eligible Assignee or to any other Bank all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Bank Commitment and any Receivable
Interests or interests therein owned by it) (prior to an Event of Termination or
Incipient Event of Termination, with the prior written consent of the Seller,
such consent not to be unreasonably withheld or delayed; provided that
assignments to any Investor Agent, the Program Agent or an Affiliate of such
Agents shall not require such consent).  The parties to each such assignment
shall execute and deliver to the Program Agent (with a copy to the assignor’s
Investor Agent) an Assignment and Acceptance.  In addition, any Bank may assign
any of its rights (including, without limitation, rights to payment of Capital
and Yield) under this Agreement to any Federal Reserve Bank without notice to or
consent of the Seller or the Program Agent.
 
(c)       This Agreement and the rights and obligations of the Agents herein
shall be assignable by the Agents and their successors and assigns.
 
 
73 

--------------------------------------------------------------------------------

 
 
(d)       The Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Program Agent or any
Investor Agent.
 
(e)       An Investor, each of its Related Banks or, if there is no Investor
with respect to any Group, the Related Banks with respect to such Group, and the
Investor Agent for such Group may concurrently assign all or a portion of their
respective rights and obligations hereunder (including such Investor’s Investor
Purchase Limit, each such Related Bank’s Bank Commitment and any Receivable
Interest owned by them) to an Eligible Investor (if any), one or more Eligible
Related Banks and their designated Investor Agent, respectively, thereby adding
an Additional Group to this Agreement; provided, however, that:
 
(i)           the parties to each such assignment shall execute and deliver to
the Program Agent, for its acceptance and recording in the Register, a Group
Assignment, together with a processing and recordation fee of $2,500;
 
(ii)          the amount of the Investor Purchase Limit (if any) being assigned
pursuant to each such assignment shall be equal to the aggregate Bank
Commitments being assigned pursuant to such Group Assignment, which shall in no
event be less than 20% of the Purchase Limit; and
 
(iii)         the purchase price for such assignment shall be equal to the
Capital of the portion of the Receivable Interests assigned plus accrued and
unpaid Yield and Fees thereon and shall be paid in immediately available funds
on the effective date specified in such Group Assignment to the Investor Agent
for the assignor Investor and its Related Banks.
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Group Assignment, (x) the Eligible Investor (if
any), Eligible Related Banks and Investor Agent named therein shall be parties
to this Agreement and, to the extent that rights and obligations hereunder have
been assigned to them pursuant to such Group Assignment, have the rights and
obligations of an Investor, a Bank or an Investor Agent hereunder, as
applicable, and (y) the assignor Investor, Related Banks and Investor Agent
shall, to the extent that rights and obligations hereunder have been assigned by
them pursuant to such Group Assignment, relinquish such rights and be released
from such obligations under this Agreement (and, in the case of a Group
Assignment covering all or the remaining portion of the rights and obligations
of the members of a Group under this Agreement, such members of the assigning
Group shall cease to be parties hereto).
 
SECTION 11.04  Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification granted under Section 10.01 hereof, the Seller agrees to pay on
demand all costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic auditing and the other
activities contemplated in Section 5.02) of this Agreement, any Asset Purchase
Agreement and the other documents and agreements to be
 
 
74 

--------------------------------------------------------------------------------

 
 
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Program Agent, each Investor Agent,
each Investor, each Bank and their respective Affiliates with respect thereto
and with respect to advising the Program Agent, each Investor Agent, each
Investor, each Bank and their respective Affiliates as to their rights and
remedies under this Agreement, and all costs and expenses, if any (including
reasonable counsel fees and expenses), of the Program Agent, each Investor
Agent, each Investor, each Bank and their respective Affiliates, in connection
with the enforcement of this Agreement and the other documents and agreements to
be delivered hereunder.
 
(b)        In addition, the Seller shall pay (i) to the extent not included in
the calculation of Yield, any and all commissions of placement agents and
dealers in respect of commercial paper notes issued to fund the purchase or
maintenance of any Receivable Interest, and (ii) any and all costs and expenses
of any issuing and paying agent or other Person responsible for the
administration of any Investor’s commercial paper program in connection with the
preparation, completion, issuance, delivery or payment of commercial paper notes
issued to fund the purchase or maintenance of any Receivable Interest.
 
(c)        The Seller also shall pay on demand all other costs, expenses and
taxes (excluding the cost of auditing an Investor’s books by certified public
accountants, the cost of rating an Investor’s commercial paper by independent
financial rating agencies and income taxes) incurred by an Investor or any
partner or stockholder of an Investor (“Other Costs”), including the taxes
(excluding income taxes) resulting from an Investor’s operations, and the
reasonable fees and out-of-pocket expenses of counsel for any director, officer
or member of an Investor with respect to advising as to rights and remedies
under this Agreement, the enforcement of this Agreement or advising as to
matters relating to an Investor’s operations; provided that the Seller and any
other Persons who from time to time sell receivables or interests therein to an
Investor (“Other Sellers”) each shall be liable for such Other Costs ratably in
accordance with the usage under their respective facilities; and provided
further that if such Other Costs are attributable to the Seller and not
attributable to any Other Seller, the Seller shall be solely liable for such
Other Costs.
 
SECTION 11.05  No Proceedings.  Each of the Seller, the Program Agent, each
Investor Agent, the Collection Agent, each Originator, each Investor, each Bank,
each assignee of a Receivable Interest or any interest therein and each entity
which enters into a commitment to purchase Receivable Interests or interests
therein hereby agrees that it will not institute against, or join any other
Person in instituting against, any Investor any proceeding of the type referred
to in Section 7.01(g) so long as any commercial paper or other senior
indebtedness issued by such Investor shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which any such
commercial paper or other senior indebtedness shall have been outstanding.
 
SECTION 11.06  Confidentiality.  (a)  The Seller, each Originator and the
Collection Agent each agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Agents, (ii) to the legal counsel and auditors of
the Seller and the Collection Agent if they agree to hold it confidential
 
 
75 

--------------------------------------------------------------------------------

 
 
and (iii) to the extent required by applicable law or regulation or by any
court, regulatory body or agency having jurisdiction over such party; and
provided, further, that such party shall have no obligation of confidentiality
in respect of any information which may be generally available to the public or
becomes available to the public through no fault of such party.
 
(b)         Each Investor, each Bank, each Investor Agent and the Program Agent
agrees to maintain the confidentiality of all information with respect to the
Seller, the Originators or the Receivables Pool (including the Seller Reports)
furnished or delivered to it pursuant to this Agreement; provided, that such
information may be disclosed (i) to such party’s legal counsel, bank examiners
and auditors and to such party’s assignees and participants and potential
assignees and participants and their respective counsel if they agree to hold it
confidential, (ii) to the rating agencies and the providers of credit
enhancement or liquidity for each Investor, and (iii) to the extent required by
applicable law or regulation or by any court, regulatory body or agency having
jurisdiction over such party; and provided, further, that such party shall have
no obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.
 
(c)         Notwithstanding any other provision herein, each party hereto (and
each employee, representative or other agent of each party hereto) may disclose
to any and all Persons, without limitation of any kind, the U.S. tax treatment
and U.S. tax structure of the transaction contemplated by this Agreement and the
other Transaction Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.  The preceding sentence is intended to cause this Agreement to
be treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the U.S.
Treasury Regulations promulgated under Section 6011 of the Internal Revenue Code
of 1986, as amended, and shall be construed in a manner consistent with such
purpose.
 
SECTION 11.07  GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES AND THE ORIGINATOR PURCHASE AGREEMENT ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
SECTION 11.08  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 
 
76 

--------------------------------------------------------------------------------

 
 
SECTION 11.09  Survival of Termination.  The provisions of Sections 2.08, 2.09,
6.07, 10.01, 11.04, 11.05 and 11.06 shall survive any termination of this
Agreement.
 
SECTION 11.10  Consent to Jurisdiction.  (a)  Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court.  The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.  The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b)        Each of the Seller, the Collection Agent and each Originator consents
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process to it at its address specified in Section
11.02.  Nothing in this Section 11.10 shall affect the right of the Investors,
any Bank or any Agent to serve legal process in any other manner permitted by
law.
 
SECTION 11.11  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.
 
SECTION 11.12  Amendment and Restatement of Original Agreement.  This Agreement
constitutes an amendment and restatement in its entirety of the Original
Agreement.  Each party hereto acknowledges that the amendment and restatement of
the Original Agreement on the terms and conditions set forth herein shall not in
any way affect any sales, transfers, assignments or security interest grants
effected pursuant to the Original Agreement or any representations, warranties
or covenants made by the Seller, the Collection Agent or an Originator with
respect to such sales, transfers, assignments or security interest grants, any
indemnities thereunder, or any rights or remedies of the Agents, the Banks or
the Investors.  The Seller hereby confirms all sales, transfers, assignments and
security interests effected pursuant to the Original Agreement.
 
[Remainder of this page intentionally left blank.]
 

 
77 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
SELLER:
LEXMARK RECEIVABLES CORPORATION

 




 
By:
/s/ Bruce J. Frost
 

 
Name: Bruce J. Frost

 
Title: Treasurer



 
2215 B-5 Renaissance Dr.

 
Las Vegas, NV  89119

 
Facsimile No. 702-966-4247

 
Telephone No. 702-740-4244


[Signature Page to Second Amended and Restated Receivables Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

INVESTOR:
GOTHAM FUNDING CORPORATION

 


 
By:
/s/ David V. DeAngelis
 

 
Name: David V. DeAngelis

 
Title: Vice President



 
c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 
1251 Avenue of the Americas

 
New York, New York  10020

 
Attn:  Securitization Group

 
Facsimile No.   212-782-6998

 
Telephone No.  212-782-6963

 
INVESTOR AGENT
AND PROGRAM AGENT:                                                 THE BANK OF
TOKYO-MITSUBISHI UFJ,
                                                                                                LTD.,
NEW YORK BRANCH
 
 
 
By:
/s/ Richard Gregory Hurst
 

 
Name: Richard Gregory Hurst

 
Title: Managing Director

 
 
1251 Avenue of the Americas

 
New York, NY  10020

 
Attention:  Securitization Group

 
Facsimile No. 212-782-6998

 
Telephone No. 212-782-6963

 
BANK:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,  NEW YORK BRANCH

 


 
By:
/s/ Lillian Kim
 

 
Name: Lillian Kim

 
Title: Director

 
 
 
Percentage:  80%

 
 
1251 Avenue of the Americas

 
New York, NY  10020

 
Attn:  US Corporate Banking

 
Facsimile No.   212-782-6440

 
Telephone No.  212-782-4307

 
[Signature Page to Second Amended and Restated Receivables Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
BANK AND INVESTOR AGENT:
FIFTH THIRD BANK





 
By:
/s/ Andrew D. Jones
 

 
Name: Andrew D. Jones

 
Title: Vice President





 
Percentage:  20%



 
38 Fountain Square Plaza — MD109046

 
Cincinnati, OH  45202

 
Attention:  Asset Securitization Department

 
Facsimile No. (513) 534-0319

 
Telephone No. (513) 534-0836

 

[Signature Page to Second Amended and Restated Receivables Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 
 
ORIGINATOR
 

AND COLLECTION
 

AGENT:
LEXMARK INTERNATIONAL, INC.

 




 
By:
/s/ Bruce J. Frost
 

 
Name: Bruce J. Frost

 
Title: Treasurer



 
740 West New Circle Road

 
Building 1, Dept. 857

 
Lexington, Kentucky  40550

 
Facsimile No. 859-232-5137

 
Telephone No. 859-232-3645





ORIGINATOR:
PERCEPTIVE SOFTWARE, LLC





 
By:
/s/ Bruce J. Frost
 

 
Name: Bruce J. Frost

 
Title: Treasurer

 
 

  740 West New Circle Road   Building 1, Dept. 857   Lexington, KY 40550  
Facsimile No. 859-232-5137   Tephone No. 859-232-3645

 









 



 
[Signature Page to Second Amended and Restated Receivables Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
Lock-Box Banks

Bank of America, N.A.
P.O. Box 96612
Chicago, IL  60693-6612




Bank of America, N.A.

PO Box 846261

Dallas, TX 75284-6261






 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
Credit and Collection Policy
 
On file with the Program Agent.
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
Special Concentration Obligors; Special Concentration Excess Amounts






Special Concentration Obligor
Special Concentration Excess Amount*
Dell Inc.
$25,000,000
Synnex Corp.
$18,000,000
Tech Data Corp.
$15,000,000
OfficeMax Incorporated
$13,000,000
Office Depot, Inc.
$10,000,000
Staples, Inc.
$10,000,000
Ingram Micro Inc.
$7,500,000

*Subject to the definition of Special Concentration Excess Amount





 
 

--------------------------------------------------------------------------------

 

ANNEX A-1


Form of Monthly Report






On file with the Program Agent.



 
 

--------------------------------------------------------------------------------

 

ANNEX A-2


Form of Weekly Report






On file with the Program Agent.



 
 

--------------------------------------------------------------------------------

 

ANNEX A-3


Form of Daily Report






On file with the Program Agent.



 
 

--------------------------------------------------------------------------------

 

ANNEX B


Assignment and Acceptance


FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
Dated __________ __, 200_
 
Reference is made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of October __, 2013, as amended to date (the “Agreement”),
among Lexmark Receivables Corporation as the Seller, Gotham Funding Corporation,
as an Investor,  Fifth Third Bank, as a Bank and an Investor Agent, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Bank, an Investor Agent and as
Program Agent for the Investors and the Banks, Lexmark International, Inc. as
Collection Agent and an Originator and Perceptive Software, LLC, as an
Originator.  Terms defined in the Agreement are used herein with the same
meaning.
 
_________________ (the “Assignor”), ________________ (the “Assignee”) and the
Program Agent agree as follows:
 
1.           Purchase and Sale of Interest.  The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to [all][a portion] of the Assignor’s rights and
obligations under the Agreement as of the date hereof, equal to the percentage
(the “Percentage”) interest specified on Schedule I hereto of all outstanding
rights and obligations of all Banks under the Agreement.  After giving effect to
such sale and assignment, the Assignee will be a party to the Agreement and the
Assignee’s Bank Commitment and the amount of the Capital of the interests in the
Receivable Interests held by the Assignee will be as set forth on Schedule I
hereto.  [As consideration for the sale and assignment contemplated in this
Section 1, the Assignee shall pay to the Assignor on the Effective Date (as
hereinafter defined) in immediately available funds an amount equal to
$_________, representing the purchase price payable by the Assignee for the
interests in the Receivable Interest sold and assigned to the Assignee under
this Section 1.]*
 
2.           Representations and Disclaimers of Assignor.  The Assignor
 
i.           represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim;
 
ii.           makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Agreement or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any other instrument or
document furnished pursuant thereto; and
 
______________________
 
*           Include bracketed text if Assignor holds a portion of Capital on the
Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
iii.           makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Seller, the Collection Agent or
any Originator or the performance or observance by the Seller, the Collection
Agent or any Originator of any of its obligations under the Agreement or any
other instrument or document furnished pursuant thereto.
 
3.           Representations and Agreements of Assignee.  The Assignee
 
i.           confirms that it has received a copy of the Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01(k) of the Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance Agreement;
 
ii.           agrees that it will, independently and without reliance upon the
Program Agent, any Investor Agent, the Assignor or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement;
 
iii.           appoints and authorizes the Program Agent and its respective
Investor Agent to take such action as agent on its behalf and to exercise such
powers under the Agreement and the other Transaction Documents as are delegated
to the Program Agent and such Investor Agent, respectively, by the terms
thereof, together with such powers as are reasonably incidental thereto;
 
iv.           agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Agreement and this Assignment and
Acceptance Agreement are required to be performed by it as a Bank;
 
v.           specifies as its address for notices the office set forth beneath
its name on the signature pages hereof;
 
vi.           represents that this Assignment and Acceptance Agreement has been
duly authorized, executed and delivered by the Assignee pursuant to its
corporate powers and constitutes the legal, valid and binding obligation of the
Assignee; and
 
vii.           if the Assignee is organized under the laws of a jurisdiction
outside the United States, (A) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Agreement or such
other documents as are necessary to indicate that all such payments are subject
to such taxes at a rate reduced by an applicable tax treaty, and (B) agrees to
provide the Program Agent (to the extent permitted by applicable law) with
similar forms for each subsequent tax year of the Assignee in which payments are
to be made to the Assignee under the Agreement.
 
4.           Effectiveness of Assignment.  a.       Following the execution of
this Assignment and Acceptance by the Assignor, the Assignee the Program Agent,
the applicable Investor Agent,  and, if required by the terms of the Agreement,
the Seller, it will be delivered to the Program Agent for acceptance and
recording by the Program Agent.  The effective date of
 
 
 
 

--------------------------------------------------------------------------------

 
 
this Assignment and Acceptance shall be the date of acceptance thereof by the
Program Agent, unless otherwise specified on Schedule I hereto (the “Effective
Date”).
 
b.           Upon such acceptance and recording by the Program Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Agreement and, to the
extent provided in this Assignment and Acceptance Agreement, have the rights and
obligations of a Bank thereunder and hereunder and (ii) the Assignor shall, to
the extent provided in this Assignment and Acceptance Agreement, relinquish its
rights and be released from its obligations under the Agreement.
 
c.           Upon such acceptance and recording by the Program Agent, from and
after the Effective Date, the Program Agent, the Seller or the Collection Agent,
as the case may be, shall make all payments under the Agreement in respect of
the interest assigned hereby (including, without limitation, all payments of
Capital, Yield and fees with respect thereto) to the Assignee.  The Assignor and
Assignee shall make all appropriate adjustments in payments under the Agreement
for periods prior to the Effective Date directly between themselves.
 
5.           GOVERNING LAW.  THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
6. Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be executed by their respective  officers thereunto duly
authorized, as of the date first above written, such execution being made on the
signature page hereto.




[NAME OF ASSIGNOR]


By:           _______________                                                      
Name:
Title:
 
[NAME OF ASSIGNEE]
 
By:           _______________                                                      
Name:
Title:
 
Address for Notices:
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Program Agent

 
By:           _______________                                                      
Name:
Title:
 
FIFTH THIRD BANK, as an Investor Agent


By:           _______________                                                      
Name:
Title:




CONSENTED TO ***
 
LEXMARK RECEIVABLES CORPORATION
 
By:           _______________                                                      
Name:
Title:
 
________________________
 
***
If required under terms of Agreement.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


to Lexmark Receivables Corporation Assignment and Acceptance Agreement
Dated _________ __, 20__
 
Section 1.
Percentage:                                                                                     ______%
 


Section 2.
Assignee’s Bank
Commitment:                                                  $______
Aggregate Outstanding Capital of
Interests in Receivable Interests held by
the
Assignee:                                                                                $______
 


Section 3.
Effective
Date:**                                                                          
________ __, 20__
 




________________________
 
**           This date should be no earlier than the date of acceptance by the
Agent.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX C


Form of Funds Transfer Letter




LEXMARK INTERNATIONAL, INC.
LEXMARK RECEIVABLES CORPORATION
October __, 2013
 
The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as Program Agent
and an Investor Agent
1251 Avenue of the Americas
 
New York, NY  10020
 
Attention:  Securitization Group
 
Fifth Third Bank, as an Investor Agent
38 Fountain Square Plaza — MD109046
Cincinnati, OH  45202
Attention:  Asset Securitization Department


Re:  Funds Transfers


Gentlemen:


 
This letter is the Funds Transfer Letter referred to in Section 2.02(b) of the
Second Amended and Restated Receivables Purchase Agreement, dated as of October
10, 2013, (as amended, restated, modified or supplemented from time to time, the
“RPA”; terms used in the RPA, unless otherwise defined herein, having the
meaning set forth therein) among the undersigned, Gotham Funding Corporation, as
an Investor,  Fifth Third Bank, as a Bank and an Investor Agent, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Bank, an Investor Agent and as
Program Agent for the Investors and the Banks and the originators party thereto.


In connection with certain transactions contemplated under the RPA and the
Originator Purchase Agreement we hereby direct you to arrange for the transfer
of funds representing amounts paid for the initial purchase of Receivable
Interests pursuant to the RPA as follows:


Lexmark Receivables
Corporation                                                                                                $__________.__
Bank:
ABA No.  [_______]
Account No.  [_______]
 


[Remainder of This Page Intentionally Left Blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,


 
LEXMARK INTERNATIONAL, INC., as Collection Agent



By:      __________________________________                                                          
Name:
Title:




 
LEXMARK RECEIVABLES CORPORATION



By:      __________________________________                                                          
Name:
Title:








 


 
Receipt acknowledged:
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Program Agent and an Investor Agent


By:      ________________________                                                          
Name:
Title:
 


FIFTH THIRD BANK, as an Investor Agent


By:      _________________________                                                          
Name:
Title:



 
 

--------------------------------------------------------------------------------

 
